Exhibit 10.1A
Execution
 
AMENDED AND RESTATED CREDIT SLEEVE
AND REIMBURSEMENT AGREEMENT
Originally dated as of
September 24, 2006
among
NRG ENERGY, INC.,
(from and after the Unwind Start Date)
The Other Sleeve Obligors referred to herein,
as Reimbursement Guarantors,
MERRILL LYNCH COMMODITIES, INC.,
as Sleeve Provider,
and
MERRILL LYNCH & CO., INC.,
as ML Guarantee Provider,
dated as of September 30, 2009 and
effective as of October 5, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience of reference only.

                Page    
Section 1. Definitions and Accounting Matters
    1  
1.01. Certain Defined Terms
    1  
1.02. Terms Generally
    22  
1.03. Accounting Terms and Determinations
    22  
 
       
Section 2. Credit Sleeve for Post-Unwind Start Date Obligations
    23  
2.01. Credit Sleeve
    23  
2.02. Power and Hedging Contracts; Obligations of Compliance Parties
    24  
 
       
Section 3. Payments, Fees and Records
    26  
3.01. Notice of Payment on ML Guarantee or Collateral Foreclosure
    26  
3.02. Repayment of Draw Reimbursement Obligations
    26  
3.03. Interest
    27  
3.04. Monthly Sleeve Fee
    28  
3.05. Make-Whole Payment
    28  
3.06. Payments Generally
    28  
3.07. Records; Prima Facie Evidence
    29  
 
       
Section 4. Conditions
    29  
 
       
Section 5. Representations and Warranties
    29  
5.01. Existence, Qualification and Power; Compliance with Laws
    29  
5.02. Authorization; No Contravention
    30  
5.03. Governmental Authorization; Other Consents
    30  
5.04. Binding Effect
    30  
5.05. Financial Statements; No Material Adverse Effect
    30  
5.06. Litigation
    31  
5.07. No Default
    31  
5.08. [Intentionally Deleted]
    31  
5.09. [Intentionally Deleted]
    31  
5.10. [Intentionally Deleted]
    31  
5.11. ERISA Compliance
    31  
5.12. [Intentionally Deleted]
    32  
5.13. Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    32  
5.14. Disclosure
    32  
5.15. Compliance with Laws
    33  
5.16. Security Interest in Posted Collateral
    33  

 



--------------------------------------------------------------------------------



 



              Page
 
       
5.17. Solvency
    33  
 
       
Section 6. Affirmative Covenants
    33  
6.01. Financial Statements
    33  
6.02. Certificates; Other Information
    34  
6.03. Notices
    35  
6.04. Payment of Obligations
    35  
6.05. Preservation of Existence, Etc
    35  
6.06. [Intentionally Deleted]
    35  
6.07. [Intentionally Deleted]
    35  
6.08. Compliance with Laws
    35  
6.09. Books and Records
    36  
6.10. Inspection Rights
    36  
6.11. Further Assurances
    36  
6.12. Obligation to Post Collateral
    36  
6.13. Obligation to Cause Partial Credit Sleeve Termination Date and Credit
Sleeve Termination Date
    36  
6.14. Return of TDSP Postings
    37  
 
       
Section 7. Negative Covenants
    37  
7.01. Fundamental Changes
    37  
7.02. Other Covenants
    37  
 
       
Section 8. Events of Default
    38  
8.01. Reliant Events of Default
    38  
8.02. Sleeve Provider Events of Default
    40  
 
       
Section 9. Remedies and Termination
    41  
9.01. Remedies of Sleeve Provider
    41  
9.02. Remedies of NRG
    42  
9.03. [Intentionally Deleted]
    43  
9.04. Certain Limitations on Remedies
    43  
 
       
Section 10. Posted Collateral
    43  
 
       
Section 11. Reimbursement Guaranty by Other Reliant Retail Parties
    49  
11.01 Reimbursement Guaranty of the Obligations
    49  
11.02 Payment by Guarantors
    49  
11.03 Liability of Reimbursement Guarantors Absolute
    49  
11.04 Waivers by Reimbursement Guarantors
    51  
11.05 [Intentionally Deleted]
    51  
11.06 [Intentionally Deleted]
    52  
11.07 Continuing Reimbursement Guaranty
    52  
11.08 Authority of Reimbursement Guarantors or NRG
    52  
11.09 Financial Condition of NRG
    52  

-ii-



--------------------------------------------------------------------------------



 



              Page
 
       
11.10 Bankruptcy, etc.
    52  
 
       
Section 12. Miscellaneous
    53  
12.01 Notices
    53  
12.02 Confidentiality; Limitation on Use of Information
    54  
12.03 Reliant Employees
    54  
12.04 [Intentionally Deleted]
    54  
12.05 Waiver
    55  
12.06 Amendments, Etc.
    55  
12.07 Expenses, Etc.
    55  
12.08 Successors and Assigns
    56  
12.09 Assignments
    56  
12.10 Survival
    56  
12.11 Counterparts
    56  
12.12 Governing Law; Jurisdiction; Etc.
    56  
12.13 Certain Dispute Resolution Procedures
    57  
12.14 Captions
    58  
12.15 Limitation on Interest
    58  
12.16 Integration
    58  
12.17 Conditions to Amendment and Restatement
    58  
12.18 Additional Unwind Start Date Actions
    60  
12.19 Existing CSRA Provisions
    61  
12.20 Public Disclosures
    61  

 -iii-

 



--------------------------------------------------------------------------------



 



Schedules
Schedules

         
SCHEDULE 1.01(a)
  -   Post-Unwind Start Date Obligations
SCHEDULE 1.01(c)
  -   Data and Reporting Requirement
SCHEDULE 3.06(a)
  -   Merrill Account
SCHEDULE 5.06
  -   Litigation
SCHEDULE 5.15
  -   Compliance With Laws
SCHEDULE 12.13
  -   Calculation Agents
SCHEDULE 12.17(a)
  -   Releases of Merrill Collateral
SCHEDULE 12.18(b)
  -   Terminated Agreements
 
       
EXHIBIT A
  -   Form of Acceptable Letter of Credit
EXHIBIT B
  -   Form of BAC Guarantee

 -iv

 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT (this
“Agreement”) originally dated as of September 24, 2006, as amended and restated
as of September 30, 2009 (the “Signing Date”) and effective October 5, 2009 (the
“Unwind Start Date”), among NRG ENERGY, INC. (“NRG”) (but only as of and after
the Unwind Start Date), RELIANT ENERGY POWER SUPPLY, LLC, a Delaware limited
liability company (“REPS”), RERH Holdings, LLC, a Delaware limited liability
company (“RERH Holdings”), Reliant Energy Retail Holdings, LLC, a Delaware
limited liability company (“RERH”), Reliant Energy Retail Services, LLC, a
Delaware limited liability company (“RERS”) and RE Retail Receivables, LLC, a
Delaware limited liability company (“RERR”, and together with NRG (but only on
and after the Unwind Start Date), REPS, RERH Holdings, RERH, RERS and RERR, the
“Sleeve Obligors”), MERRILL LYNCH COMMODITIES, INC., a Delaware corporation, as
sleeve provider (the “Sleeve Provider”), and MERRILL LYNCH & CO., INC., a
Delaware corporation, as guarantee provider (the “ML Guarantee Provider”,
together with the Sleeve Provider, the “Merrill Parties”, and together with the
Sleeve Obligors, the “Parties”, and each a “Party”).
          The Sleeve Obligors (other than NRG), the Sleeve Provider and the ML
Guarantee Provider are parties to the existing Credit Sleeve and Reimbursement
Agreement dated as of September 24, 2006, as previously amended and restated as
of December 1, 2006, and as further amended and restated as of August 1, 2007
and May 1, 2009 (as so previously amended and restated the “Existing CSRA”),
pursuant to which such Sleeve Obligors have requested that the Sleeve Provider,
and the Sleeve Provider has agreed to, arrange for the provision of certain
guarantees of the ML Guarantee Provider and the posting of required collateral
in connection therewith, in each case, in connection with the trading and
related activities of the Sleeve Obligors.
          The Sleeve Obligors have arranged for the return of all Merrill
Collateral on the Unwind Start Date, including all ML Guarantees, and the
release on the Unwind Start Date of the Merrill Parties from all other
obligations under the Existing CSRA, in each case, except for the Merrill
Parties’ obligations in respect of the Post-Unwind Start Date Obligations (as
defined below).
          In connection with the Unwind Start Date, the Parties desire to amend
and restate the Existing CSRA.
          Accordingly, subject to Section 12.17, the Parties agree that the
Existing CSRA shall be amended and restated in its entirety as follows:
          Section 1. Definitions and Accounting Matters.
          1.01. Certain Defined Terms. As used herein, the following terms shall
have the following respective meanings:
          “Acceptable Collateral Agent” means (a) any of BNYMellon N.A., Wells
Fargo Bank, N.A., Deutsche Bank, N.A. or JPMorgan Chase, N.A., in each case, so
long as such person has a short-term credit rating of at least A-1 by S&P and
P-2 by Moody’s, a long-term debt rating

 



--------------------------------------------------------------------------------



 



of at least A by S&P and A-1 by Moody’s, and assets of at least $10,000,000,000,
or (b) other major U.S. commercial bank or a foreign bank with a U.S. branch
office as may be agreed by the Parties.
          “Acceptable Letter of Credit” means an irrevocable, non-transferable,
standby letter of credit, expiring in not less than 20 Business Days (or, if
earlier, the date on which the obligations secured by such Acceptable Letter of
Credit are satisfied), issued by Deutsche Bank, BNP Paribas, Bank of America,
N.A. or Royal Bank of Scotland, in each case, so long as such issuer possesses a
Credit Rating of at least A by S&P and A2 by Moody’s, in the form attached
hereto as Exhibit A or such other form that is reasonably acceptable to the
Merrill Parties and is maintained in accordance with the provisions of
Section 10 of this Agreement. All costs relating to any such Acceptable Letter
of Credit shall be for the account of the Sleeve Obligors.
          “Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person; provided that a Person will be deemed to be
an Affiliate of NRG if NRG has knowledge that such Person beneficially owns 10%
or more of the Voting Stock of NRG; provided, further, that NRG shall only be
deemed to have knowledge of any Person beneficially owning 10% or more of NRG’s
Voting Stock if such Person has filed a statement of beneficial ownership
pursuant to Sections 13(d) or 13(g) of the Exchange Act or has provided written
notice thereof to NRG.
          “Aggregate Merrill Threshold” means, at any time, the sum of the
“Thresholds” applicable at such time to REPS (and MLCI as its credit support
provider) to the extent actually utilized at such time to cover Current Exposure
under Power and Hedging Contracts for which any Post-Unwind Start Date
Transaction remains outstanding.
          “Agreement” has the meaning ascribed thereto in the preamble to this
Agreement.
          “Asset Sale” shall have the meaning set forth in the NRG Credit
Agreement as in effect on the date hereof.
          “Attributable Debt” means, on any date, (a) in respect of a sale and
leaseback transaction, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended (such present value to
be calculated using a discount rate equal to the rate of interest implicit in
such transaction, determined in accordance with GAAP; provided, that if such
sale and leaseback transaction results in a Capital Lease Obligation, the amount
of Indebtedness represented thereby will be determined in accordance with the
definition of “Capital Lease Obligation”) and (b) in respect of any Synthetic
Lease Obligation or financing lease, the amount of the remaining lease payments
under the relevant lease that would as of such date be required to be
capitalized on a balance sheet in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.
          “Audited Financial Statements” means the audited consolidated balance
sheet of NRG and its consolidated Subsidiaries for the Fiscal Year ended
December 31, 2008, and the

-2-



--------------------------------------------------------------------------------



 



related consolidated statements of income or operations, stockholders’ equity,
comprehensive income (loss) and cash flows for such Fiscal Year, setting forth
in each case in comparative form the figures as of the end of, and for, the
previous Fiscal Year, all in reasonable detail.
          “BAC Guarantee” means the guarantee of the ML Parent Guarantor in the
form of Exhibit B hereto.
          “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, as codified at 11 U.S.C. Section 101 et seq.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%
and (b) the Prime Rate in effect for such day. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.
          “BCFe” means, (a) with respect to any Post-Unwind Start Date
Transaction, the contracted volume of the Sleeve Obligors power and gas
positions for such transaction expressed as a billion cubic feet equivalent,
(b) in the case of options, by using the delta volumes instead of the contracted
volume, and (c) in the case of power, by converting fixed price power to Henry
Hub gas using a market heat rate, as calculated by the Sleeve Provider in a
manner consistent with Section VII of the Sleeve Obligors’ retail risk
management policy in effect on the Unwind Start Date.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, Houston, Texas or New York City.
          “Calculation Agent” has the meaning ascribed thereto in Section 12.13.
          “Capital Lease Obligation” means, as applied to any Person, at the
time any determination is to be made, the amount of the liability in respect of
a capital lease that would at that time be required to be capitalized on a
balance sheet of such Person in accordance with GAAP in the reasonable judgment
of such Person, and the stated maturity thereof shall be the date of the last
payment of rent or any other amount due under such lease prior to the first date
upon which such lease may be prepaid by the lessee without payment of a penalty.
          “Capital Outlay Date” has the meaning ascribed thereto in
Section 3.01.
          “Capital Stock” means:
     (a) in the case of a corporation, corporate stock;
     (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

-3-



--------------------------------------------------------------------------------



 



     (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
     (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
          “Change of Control” means the occurrence of any of the following:
     (a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of NRG and
its Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d) of the Exchange Act, but excluding any employee benefit plan of
NRG or any of its Subsidiaries, and any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of such plan);
     (b) the adoption of a plan relating to the liquidation or dissolution of
NRG;
     (c) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as defined above)
becomes the beneficial owner, directly or indirectly, of more than 40% of the
Voting Stock of NRG, measured by voting power rather than number of shares;
     (d) NRG consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, NRG, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of NRG or
such other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Voting Stock of NRG
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Stock) of the surviving or transferee
Person constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
issuance); and
     (e) any Other Sleeve Obligor ceases to be a Wholly Owned Subsidiary of NRG
(other than RERS or RERR).
     It shall not be deemed a “Change of Control” pursuant to clauses (a), (c)
or (d) above, if NRG or the surviving entity, as the case may be, has the same
or higher Credit Rating from each of S&P and Moody’s immediately following such
transfer, sale, disposition, merger, consolidation or other transaction as NRG
did immediately prior to such transfer, sale, disposition, merger, consolidation
or other transaction.
          “C&I Guarantees” means each of the ML Guarantees identified as C&I
Guarantees on Schedule 1.01(a).

-4-



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral Foreclosure” means any setoff, application or foreclosure
taken by an applicable secured party with respect to any Merrill Collateral or
any failure of any applicable Counterparty or other beneficiary of Merrill
Collateral hereunder to return Merrill Collateral to the applicable Merrill
Party within one Business Day of the date required by the terms of the
applicable Counterparty Documents or other applicable agreement.
          “Collateral Trustee” has the meaning ascribed thereto in the Existing
Security Documents.
          “Compliance Information” means, with respect to any Compliance Party,
the information customarily requested from similarly situated trading
counterparties by the Sleeve Provider or the ML Guarantee Provider in the
ordinary course of their respective businesses (i) to comply with applicable
Laws (including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))) and (ii) to comply with other internal compliance
requirements, in each case to the extent the same are of general application to,
and established by the Sleeve Provider or the ML Guarantee Provider in the
ordinary course of their respective businesses for, similarly situated trading
counterparties.
          “Compliance Party” means each Person entitled to benefit from (i) an
ML Guarantee, or (ii) the posting of cash collateral by, or any agreement to
post or provide cash collateral by, the Sleeve Provider, under any Post-Unwind
Start Date Transaction.
          “Compliance Requirements” means, with respect to any Compliance Party,
the receipt by the Sleeve Provider or the ML Guarantee Provider, as applicable,
from such Compliance Party of applicable Compliance Information that satisfies
the compliance requirements generally established by the Sleeve Provider or the
ML Guarantee Provider for similarly situated trading counterparties in the
ordinary course of their respective businesses.
          “Contingent Adjustment Amount” has the meaning ascribed thereto in
Section 10.
          “Contingent Cash Collateral” means, for any day, all cash posted by or
on behalf of the Sleeve Obligors to the Merrill Parties pursuant to clauses
(a)(i)(2) or (a)(ii)(B) of Section 10, which as of such day has not theretofore
been applied or used by the Merrill Parties to satisfy any Credit Sleeve
Obligation or otherwise returned to NRG.
          “Contingent Collateral” means, for any day, the aggregate amount of
all Acceptable Letters of Credit, together with all Contingent Cash Collateral,
posted by or on behalf of the Sleeve Obligors to the Merrill Parties pursuant to
clauses (a)(i)(2) or (a)(ii)(B) of Section 10, which as of such day has not
theretofore been applied or used by the Merrill Parties to satisfy any Credit
Sleeve Obligation or otherwise returned to NRG.
          “Contingent Exposure” means, with respect to any Post-Unwind Start
Date Transaction, the aggregate Dollar amount of all potential liability of the
Merrill Parties in respect of such transaction, as reasonably determined by the
Merrill Parties to a 99.0% (2.32-sigma) confidence level. The determination of
Contingent Exposure in respect of any Post-Unwind

-5-



--------------------------------------------------------------------------------



 



Start Date Transaction shall be made on a contract by contract basis and shall
exclude any amounts included in the calculation of Current Exposure.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise; and the terms “controlling,” “controlled by” and
“under common control with” have correlative meanings.
          “Core Collateral Subsidiary” shall have the meaning set forth in the
NRG Credit Agreement as in effect on the date hereof, it being understood and
agreed that any and all provisions in effect on the date hereof under the NRG
Credit Agreement permitting any Person to designate and re-designate any Core
Collateral Subsidiary, any assets thereof or any equity issued by it as a
Subsidiary or asset that is not Core Collateral (as defined in the NRG Credit
Agreement) shall apply hereunder, and upon any Core Collateral Subsidiary or any
assets or equity thereof being so designated, such Subsidiary shall cease to be
a Core Collateral Subsidiary hereunder.
          “Counterparty” means each “counterparty” in respect of a Post-Unwind
Start Date Transaction identified on Schedule 1.01(a) hereto.
          “Counterparty Document” means, with respect to each Counterparty, the
Power and Hedging Contract, Credit Support Agreement and ML Guarantee and any
related certificates, documents and agreements, as applicable, relating to such
Counterparty.
          “CPT” means the prevailing time in Houston, Texas.
          “Credit Rating” means at any time:
     (a) with respect to any Counterparty or any issuer of an Acceptable Letter
of Credit, if Moody’s or S&P has issued a credit rating for long-term senior
unsecured, and non-credit enhanced, Dollar-denominated debt of such Person, or,
if such credit rating is not available, the issuer rating of such Person, issued
by each of Moody’s and S&P, as applicable, as in effect at such time in respect
of such Person (in the event of a split rating the lower rating shall apply);
     (b) with respect to any Counterparty or any issuer of an Acceptable Letter
of Credit, if (i) clause (a) above does not apply at such time, (ii) the
obligations of such Person are guaranteed by any Person, (iii) the Sleeve
Provider has approved in its reasonable discretion the form of such guarantee
and (iv) Moody’s or S&P has issued a credit rating for long-term senior
unsecured, and non-credit enhanced debt of such guarantor, such credit rating
issued by each of Moody’s and S&P, as applicable, as in effect at such time in
respect of the guarantor (in the event of a split rating the lower rating shall
apply);

-6-



--------------------------------------------------------------------------------



 



     (c) with respect to any Counterparty, if neither clause (a) nor clause (b)
above shall apply at such time, the credit rating, if any, for such Person
designated in writing by the Sleeve Provider and in effect at such time for
purposes of this Agreement (which the Sleeve Provider may designate or withhold
in its reasonable discretion after consultation with, and review of any relevant
credit information provided by, the Sleeve Obligors); or
     (d) with respect to the ML Guarantee Provider, if Moody’s or S&P has issued
a credit rating for long-term senior unsecured, and non-credit enhanced,
Dollar-denominated debt of the ML Guarantee Provider, such credit rating, or, if
such credit rating in not available, the issuer rating of the ML Guarantee
Provider, issued by Moody’s or S&P, as applicable, as in effect at such time in
respect of the ML Guarantee Provider.
          “Credit Sleeve Obligations” mean the Obligations of the Sleeve
Obligors under this Agreement, including the Reimbursement Obligations and the
Obligations in respect of the payment of all Monthly Sleeve Fees, Make-whole
Payment and any other amounts required to be paid by the Sleeve Obligors
hereunder.
          “Credit Sleeve Termination Date” means the earliest date on which the
Credit Sleeve Obligations have been terminated and satisfied in full and all
Merrill Collateral, including all C&I Guarantees, posted by the Merrill Parties
has been returned to the Merrill Parties or reimbursement has been made
therefore and on which all other obligations owed to the Merrill Parties
hereunder and under the other Transaction Documents have been paid and satisfied
in full (in each case, other than indemnities and any similar obligations of NRG
and the Other Sleeve Obligors not then due and payable that expressly survive
termination of this Agreement and the other Transaction Documents).
          “Credit Support Agreement” means a credit support agreement among a
Counterparty, REPS and the Sleeve Provider, in each case, in the form in effect
as of the Unwind Start Date.
          “Current Adjustment Amount” has the meaning ascribed thereto in
Section 10.
          “Current Collateral” means, for any day, all cash and Acceptable
Letters of Credit posted by or on behalf of the Sleeve Obligors to the Merrill
Parties pursuant to clauses (a)(i)(1) or (a)(ii)(A) of Section 10 of this
Agreement, which as of such day has not theretofore been applied or used by the
Merrill Parties to satisfy any Credit Sleeve Obligation or otherwise returned to
NRG.
          “Current Draw Reimbursement Obligations” means Draw Reimbursement
Obligations other than any portion thereof that becomes a Deferred Reimbursement
Obligation.
          “Current Exposure” means, as of any Business Day, (a) the sum, without
duplication, of (i) the Current Mark-to-Market of all Post-Unwind Start Date
Transactions, (ii) all cash, letters of credit, surety bonds and any cash
equivalents posted by the Merrill Parties under this Agreement, (iii) the
aggregate amount of all outstanding ML Guarantees (other than any ML Guarantee
of a Post-Unwind Start Date Transaction) and (iv) Current Payables, in each
case, as determined by the Merrill Parties as of such Business Day and set forth
in the related Exposure Report; provided that for purposes of the foregoing
(1) Current Mark-to-Market shall

-7-



--------------------------------------------------------------------------------



 



exclude the effect of the True Forward Hedge Positions solely to the extent such
positions are in-the-money to the Sleeve Obligors and exceed Current Payables
and (2) the amount of any ML Guarantee shall be deemed equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such ML Guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
ML Guarantee Provider in good faith. Without limiting any challenge rights of
the Sleeve Obligors provided in Part I of Schedule 1.01(c), the determination of
Current Exposure shall be conclusive and binding on all of the Parties hereto
absent manifest error. As used in this definition, “True Forward Hedge
Positions” means all Forward Hedge Positions (as defined in Schedule 1.01(c)).
          “Current Mark-to-Market” has the meaning ascribed thereto in
Schedule 1.01(c).
          “Current Payables” means, for any day, the aggregate accounts payable
balance for such day of the Sleeve Obligors under all Power and Hedging
Contracts in respect of which any Post-Unwind Start Date Transaction remains
outstanding, as reflected in the books and records of the Sleeve Obligors.
          “Custody Date” means the date on which a definitive standby custody
agreement with an Acceptable Collateral Agent has been executed and delivered by
each of NRG, MLCI and such Acceptable Collateral Agent.
          “Default” means an Event of Default or an event that with notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
          “Deferred Cure Reimbursement Obligations” has the meaning ascribed
thereto in Section 12.07(b).
          “Deferred Draw Reimbursement Obligations” has the meaning ascribed
thereto in Section 3.02.
          “Deferred Reimbursement Obligations” means the Deferred Draw
Reimbursement Obligations and Deferred Cure Reimbursement Obligations.
          “Dollars” and “$” means lawful money of the United States of America.
          “Draw Reimbursement Obligations” has the meaning ascribed thereto in
Section 3.02.
          “Environmental Laws” means any and all Federal, state, local, regional
and foreign statutes, laws, rules of common law, constitutional provisions,
regulations, ordinances, rules judgments, orders, decrees, permits, concessions,
grants, franchises, licenses, agreements or governmental restrictions relating
to pollution and the protection of the environment or Hazardous Materials,
including, those relating to the use analysis, generation, manufacture, storage,
discharge, emission, release, disposal, transportation treatment, investigation,
removal, or remediation of Hazardous Materials. Environmental Laws include those
acts commonly referred to as: the Comprehensive Environmental Response,
Compensation and Liability Act of 1980; the Superfund Amendments and
Reauthorization Act; the National Environmental Policy

-8-



--------------------------------------------------------------------------------



 



Act; the Hazardous Materials Transportation Act; the Resource Conservation and
Recovery Act, the Solid Waste Disposal Act, the Clean Water Act, the Clean Air
Act, the Toxic Substances Control Act, and the Occupational Safety and Health
Act, and their state counterparts.
          “ERCOT” means the Electric Reliability Council of Texas, or any
successor thereto.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) which is a member of the controlled group of RERH Holdings or
under common control with RERH Holdings within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code) or Section 4001(a)(14) of ERISA.
          “ERISA Event” means (a) a reportable event (within the meaning of
Section 4043 of ERISA) with respect to a Pension Plan; (b) a withdrawal by RERH
Holdings or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal (within the meaning of Sections 4203 or 4205 of ERISA) by RERH
Holdings or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon RERH
Holdings or any ERISA Affiliate.
          “Event of Default” means a Sleeve Provider Event of Default or a
Reliant Event of Default.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exchange Traded Contract” has the meaning ascribed thereto in the
Existing CSRA.
          “Excluded Subsidiaries” means collectively, the “Excluded
Subsidiaries” from time to time as defined in the NRG Credit Agreement and the
“Excluded Subsidiaries” from time to time as defined in the Senior Note
Documents as the NRG Credit Agreement and such Senior Note Documents are in
effect on the Unwind Start Date, it being understood and agreed that any
provisions in effect on the date hereof under the NRG Credit Agreement
permitting any Person to designate and re-designate a Subsidiary as an Excluded
Subsidiary shall apply hereunder and upon any such designation under the NRG
Credit Agreement, the relevant Subsidiary shall be an Excluded Subsidiary
hereunder.

-9-



--------------------------------------------------------------------------------



 



          “Exclusivity and Fee Letter” means that certain letter agreement,
dated February 22, 2009, from NRG and accepted and agreed to by the Merrill
Parties.
          “Exempt Subsidiaries” means the “Exempt Subsidiaries” from time to
time as defined in the NRG Credit Agreement as such agreement is in effect on
the Unwind Start Date.
          “Existing CSRA” has the meaning ascribed thereto in the introductory
paragraphs to this Agreement.
          “Existing Security Documents” shall mean the “Security Documents” (as
defined in the Existing CSRA).
          “Exposure Report” has the meaning ascribed thereto in
Schedule 1.01(c).
          “Fair Market Value” means the value that would be paid by a willing
buyer to a willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer or the
treasurer of NRG or Board of Directors of NRG or the selling entity.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as determined by the Sleeve
Provider.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System of the United States of America.
          “First Execution Date” means September 24, 2006.
          “Fiscal Quarter” means each three month period of a Fiscal Year ending
on March 31, June 30, September 30, and December 31.
          “Fiscal Year” means any period of twelve consecutive calendar months
ending on December 31; references to a Fiscal Year with a number corresponding
to any calendar year (e.g., the “2006 Fiscal Year”) refer to the Fiscal Year
ending on December 31 of such calendar year.
          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as

-10-



--------------------------------------------------------------------------------



 



have been approved by a significant segment of the accounting profession, which
are in effect from time to time.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
county, or local, and any agency, authority, instrumentality, regulatory body,
court, central bank, independent system operator, transmission organization or
other entity to the extent exercising executive, legislative, judicial, taxing,
monetary, regulatory, supervisory or administrative powers or functions of or
pertaining to government or the regulation of the business of the Sleeve
Obligors.
          “Governmental Contract” means a contract for the purchase or sale of
any retail electric products or services between any Sleeve Obligor and a
Governmental Customer.
          “Governmental Customer” means (a) any agency, authority,
instrumentality, central bank, independent system operator, transmission
organization or other entity owned or controlled by any Governmental Authority
or (b) any Person that is or could be a Governmental Authority; in either case,
to the extent acting in a commercial capacity under a Governmental Contract.
          “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise; provided, that standard contractual indemnities that do not relate to
Indebtedness shall not be considered a Guarantee). The term “Guarantee” as a
defined verb has a corresponding meaning.
          “Guaranteed Obligations” has the meaning ascribed thereto in
Section 11.01.
          “Hazardous Materials” means all explosive, flammable, corrosive or
radioactive substances or wastes and all hazardous, carcinogenic, mutagenic or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, toxic mold and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
          “ICE” means the IntercontinentalExchange, Inc. or its successor.
          “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses or trade payables),
whether or not contingent (without duplication):
     (a) in respect of borrowed money;
     (b) evidenced by bonds, notes, debentures or similar instruments or letters
of credit or reimbursement agreements in respect thereof;
     (c) in respect of banker’s acceptances;

-11-



--------------------------------------------------------------------------------



 



     (d) representing Capital Lease Obligations or Attributable Debt in respect
of sale and leaseback transactions, Synthetic Lease Obligations or financing
leases;
     (e) representing the balance deferred and unpaid of the purchase price of
any property or services due more than six months after such property is
acquired or such services are completed;
     (f) representing any Interest Hedging Obligations; or
     (g) consisting of Disqualified Stock;
whether or not any of the preceding items appear as a liability upon a balance
sheet of the specified Person prepared in accordance with GAAP. In addition, the
term “Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. The amount of
any Indebtedness outstanding as of any date will be:
     (i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
     (ii) the principal amount of and premium (if any) on the Indebtedness, in
the case of any other Indebtedness;
     (iii) in respect of Indebtedness of other Persons secured by a Lien on the
assets of the specified Person, the lesser of:
     (A) the Fair Market Value of such asset at such date of determination, and
     (B) the amount of such Indebtedness of such other Persons; and
     (iv) in respect of any Guarantee, an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
          “Interest Hedging Obligations” means, with respect to any specified
Person, the net obligations of such Person under:
     (a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
     (b) other agreements or arrangements designed to manage interest rate risk;
and

-12-



--------------------------------------------------------------------------------



 



     (c) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates.
          “Law” means, as to any Person, any law, rule, regulation, ordinance or
treaty, or any determination, ruling or other directive by or from a court,
arbitrator or other Governmental Authority, including ERCOT, in each case
applicable to or binding on such Person or any of its property or assets or to
which such Person or any of its property or assets is subject.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement and any lease
that constitutes a security interest.
          “Loans” means the loans made by the Working Capital Facility Provider
to REPS under, and in accordance with, the Working Capital Facility.
          “Make-whole Payment” has the meaning ascribed thereto in Section 3.05.
          “Margin Stock” means “margin stock” within the meaning of
Regulations T, U and X of the Federal Reserve Board.
          “Market Information” means market information such as price curves,
volatilities, interest rates and similar information for which quotes are
customarily available from reference market makers.
          “Material Adverse Effect” means a material adverse effect upon (a) the
business, operations, property or financial condition of NRG and its
Subsidiaries taken as a whole; or (b) the validity or enforceability against any
of NRG or any Other Sleeve Obligor of any Transaction Document to which it is a
party or the material rights and remedies of the Sleeve Provider thereunder.
          “Merrill Collateral” or “ML Collateral” has the meaning ascribed
thereto in Section 3.01.
          “Merrill Parties” means the Sleeve Provider and the ML Guarantee
Provider.
          “Minimum Transfer Amount” means $100,000.
          “Mirror OTC Contract” has the meaning ascribed thereto in the Existing
CSRA.
          “ML Credit Event” means the any of the following:
     (a) the ML Guarantee Provider (i) shall default (after giving effect to all
applicable grace periods) in the payment of any Indebtedness or Guarantee having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than $100,000,000 and
(ii) either (A) at the time of such default (after giving effect to all
applicable grace periods), the final scheduled maturity of such Indebtedness
shall have

-13-



--------------------------------------------------------------------------------



 



occurred or (B) the final scheduled maturity of such Indebtedness shall have
been accelerated; or
     (b) any senior unsecured, non-credit enhanced debt of the ML Guarantee
Provider shall fail to maintain a Credit Rating of at least BBB by S&P or Baa by
Moody’s; or
     (c) the ML Guarantee Provider institutes or consents to the institution of
any proceeding under any insolvency, bankruptcy, reorganization, receivership,
liquidation, winding-up or other debtor relief law, or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of their respective property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of the ML
Guarantee Provider and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any insolvency, bankruptcy,
reorganization, receivership, liquidation, winding-up or other debtor relief law
relating to the ML Guarantee Provider or to all or any material part of their
respective property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or
     (d) the ML Guarantee Provider becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due; or
     (e) the entry into any definitive agreement for the sale, merger or
consolidation, or other transaction or disposition of or by either of the
Merrill Parties, if the resulting successor to or assignee of either of the
Merrill Parties would not be a direct or indirect 100% owned subsidiary of the
ML Parent Guarantor, or would otherwise result in the termination of the BAC
Guarantee.
          “ML Guarantee” means each guarantee listed on Schedule 1.01(a) and any
guarantee by the ML Guarantee Provider in respect of any Post-Unwind Start Date
Transaction.
          “ML Guarantee Provider” means ML&Co.
          “ML&Co.” means Merrill Lynch & Co., Inc., a Delaware corporation.
          “MLCI” means Merrill Lynch Commodities, Inc., a Delaware corporation.
          “ML Parent Guarantor” means Bank of America Corporation, a Delaware
corporation.
          “Monthly Determination Date” means, with respect to any calendar
month, the last Business Day of the immediately preceding month.
          “Monthly Payment Date” means, in respect of any month, the date two
Business Days after the first day of such month.

-14-



--------------------------------------------------------------------------------



 



          “Monthly Sleeve Fee” means, in respect of any calendar month for which
the Credit Sleeve Termination Date has not occurred or prior to the Monthly
Determination Date for such month, (a) if the Merrill Parties remain obligated
in respect of any Post-Unwind Start Date Transactions with Current Exposure that
is equal to or greater than 50 BCFe (as determined as of the Monthly
Determination Date for such month), $1,000,000, (b) if the Merrill Parties
remain obligated in respect of any Post-Unwind Start Date Transactions with
Current Exposure that is equal to or greater than 30 BCFe but less than 50 BCFe
(as determined as of the Monthly Determination Date for such month), $750,000,
and (c) if the Merrill Parties remain obligated in respect of any Post-Unwind
Start Date Transactions with Current Exposure that is less than 30 BCFe (as
determined as of the Monthly Determination Date for such month) or if the Credit
Sleeve Termination Date has not occurred on or prior to such Monthly
Determination Date, $500,000; provided that for any month following January 2010
in which the Credit Sleeve Termination Date has not occurred on or prior to the
Monthly Determination Date for such month, the Monthly Sleeve Fee that would
otherwise be payable for such month shall be increased by 100%.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or if such
company shall cease to issue ratings, another nationally recognized rating
company selected in good faith by mutual agreement of the Sleeve Provider and
NRG.
          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made, or have been
required to be made, by RERH Holdings or any ERISA Affiliate and that is covered
by Title IV of ERISA.
          “Notice Date” has the meaning ascribed thereto in Section 3.02.
          “NRG” has the meaning ascribed thereto in the preamble to this
Agreement.
          “NRG Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of June 8, 2007 between NRG, Citicorp North America Inc., as
Administrative Agent, and the lenders and other Persons party thereto, as
amended, restated, refinanced and otherwise modified from time to time.
          “NYMEX” means the New York Mercantile Exchange or its successor.
          “Obligations” means any amounts, principal, interest, premium, fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the applicable documentation.
          “Obligee Guarantor” has the meaning ascribed thereto in Section 11.06.
          “Other Sleeve Obligors” means each of REPS, RERH Holdings, RERH, RERS,
RERR and any other Subsidiaries of RERH Holdings and, in each case, their
respective successors and assigns.
          “Partial Credit Sleeve Termination Date” means the earliest date on
which all of the Merrill Parties’ obligations in respect of the Post-Unwind
Start Date Transactions have been terminated and satisfied in full and all
Merrill Collateral (other than any C&I Guarantee in

-15-



--------------------------------------------------------------------------------



 



respect of which NRG has satisfied the requirements of Section 10(a)(iii))
posted by the Merrill Parties has been returned to the Merrill Parties or
reimbursement has been made therefor.
          “Party” has the meaning ascribed thereto in the preamble to this
Agreement.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by RERH Holdings or
any ERISA Affiliate or to which RERH Holdings or any ERISA Affiliate contributes
or has an obligation to contribute or with respect to which RERH Holdings or any
ERISA Affiliate has any direct or contingent liability, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
          “Person” means any individual, corporation, firm, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by RERH Holdings or its Subsidiaries or with
respect to which RERH Holdings or its Subsidiaries could have any direct or
contingent liability or, with respect to any such plan that is subject to
Section 412 of the Code, or Title IV of ERISA, any such plan established by an
ERISA Affiliate.
          “Post-Default Rate” means a per annum rate equal to the Base Rate (as
in effect from time to time) plus 11.00%.
          “Post-Unwind Start Date Obligations” means, collectively, the
Post-Unwind Start Date Transactions, the outstanding cash postings to TDSPs
described on Schedule 1.01(a) hereto and the ML Guarantees.
          “Post-Unwind Start Date Transaction” means a trade entered prior to
the Unwind Start Date in accordance with this Agreement under which the final
delivery date, payment date, or settlement date is scheduled to occur after the
Unwind Start Date, and in each case, is identified on Schedule 1.01(a) hereto.
          “Posted Collateral” means, for any day, all cash and letters of credit
posted by the Sleeve Obligors to the Merrill Parties under this Agreement,
including all Current Collateral and Contingent Collateral posted in accordance
with Section 10, which as of such day has not theretofore been applied or used
by the Merrill Parties to satisfy any Credit Sleeve Obligation or otherwise
returned to NRG.
          “Power and Hedging Contract” means each over-the-counter master
agreement between REPS and a Counterparty providing for transactions regarding
Accepted Products (as such term is defined in the Existing CSRA), and including
as part thereof the associated Credit Support Agreement, in each case, existing
on the Unwind Start Date.

-16-



--------------------------------------------------------------------------------



 



          “Preferred Equity” means, collectively, each of (i) the Certificate of
Designations of NRG, adopted December 14, 2004, with respect to 4.0% Convertible
Perpetual Preferred Stock and (ii) the Certificate of Designations of NRG,
adopted August 5, 2005, with respect to 3.625% Convertible Perpetual Preferred
Stock.
          “Prime Rate” means a fluctuating rate of interest equal to the rate of
interest most recently announced by the Wall Street Journal as the prime rate
for Dollar-denominated loans.
          “Reimbursement Guarantors” means each of the Other Sleeve Obligors and
their respective successors and assigns.
          “Reimbursement Guaranty” means the guarantee of the Reimbursement
Guarantors to repay the Guaranteed Obligations in accordance with Section 11.
          “Reimbursement Obligations” means the Draw Reimbursement Obligations
and the Deferred Reimbursement Obligations.
          “Reliant Default” means any Default with respect to a Reliant Event of
Default.
          “Reliant Event of Default” has the meaning ascribed thereto in
Section 8.01.
          “Remaining C&I Exposure” means an amount equal to 115% of the sum of
all exposure and all other liabilities and potential liabilities of the Merrill
Parties under each C&I Guarantee, as reasonably determined by the Merrill
Parties (in each case, calculated by the Merrill Parties in a manner consistent
with the calculation of Current Exposure and Contingent Exposure hereunder).
          “REPS” has the meaning ascribed thereto in the preamble of this
Agreement.
          “RERH” has the meaning ascribed thereto in the preamble to this
Agreement.
          “RERH Holdings” has the meaning ascribed thereto in the preamble to
this Agreement.
          “RERR” has the meaning ascribed thereto in the preamble to this
Agreement.
          “RERS” has the meaning ascribed thereto in the preamble to this
Agreement.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of a Party and, in
addition with respect to the Other Sleeve Obligors, any officer thereof that is
also a vice president or more senior officer of NRG (excluding vice presidents
in marketing). Any document delivered hereunder that is signed by a Responsible
Officer of a Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Party
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Party.
          “Restricted Subsidiary” shall have the meaning set forth in the NRG
Credit Agreement as in effect on the date hereof, it being understood and agreed
that any and all

-17-



--------------------------------------------------------------------------------



 



provisions in effect on the date hereof under the NRG Credit Agreement
permitting any Person to designate and re-designate any Restricted Subsidiary or
any other type of Subsidiary shall apply hereunder; provided that, for purposes
of this Agreement, each Other Sleeve Obligor shall be deemed to be a Restricted
Subsidiary at all times.
          “S&P” means Standard & Poor’s Ratings Group (presently a division of
The McGraw-Hill Companies, Inc.), together with its successors, or, if such
company shall cease to issue ratings, another nationally recognized rating
company selected in good faith by mutual agreement of the Sleeve Provider and
NRG.
          “Scheduled Term” means the period from the First Execution Date
through January 29, 2010.
          “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.
          “Senior Note Documents” means any or all of the following:
     (a) The Base Indenture, dated as of February 2, 2006 (as amended, restated,
refinanced, modified or otherwise in effect from time to time) (the “Base
Indenture”), by and between NRG and Law Debenture Trust Company of New York, as
trustee (the “Trustee”);
     (b) First Supplemental Indenture, dated as of February 2, 2006, by and
among NRG, the subsidiaries of the Company set forth on Schedule I attached
thereto and the Trustee, providing for the issuance of 7.250% Senior Notes due
2014;
     (c) Second Supplemental Indenture, dated as of February 2, 2006, by and
among NRG, the subsidiaries of the Company set forth on Schedule I attached
thereto and the Trustee, providing for the issuance of 7.375% Senior Notes due
2016;
     (d) Third Supplemental Indenture, dated as of March 14, 2006, by and among
NRG, the guarantors listed on the signature page thereto and the Trustee;
     (e) Fourth Supplemental Indenture, dated as of March 14, 2006, by and among
NRG, the guarantors listed on the signature page thereto and the Trustee;
     (f) Fifth Supplemental Indenture, dated as of April 28, 2006, by and among
NRG, the guarantors listed on the signature page thereto and the Trustee;
     (g) Sixth Supplemental Indenture, dated as of April 28, 2006, among NRG,
the guarantors listed on the signature page thereto and the Trustee;
     (h) Seventh Supplemental Indenture, dated November 13, 2006 among NRG, the
guarantors listed on the signature page thereto and the Trustee;
     (i) Eighth Supplemental Indenture, dated November 13, 2006 among NRG, the
guarantors listed on the signature page thereto and the Trustee;

-18-



--------------------------------------------------------------------------------



 



     (j) Ninth Supplemental Indenture, dated as of November 21, 2006, by and
among NRG, the subsidiaries of NRG set forth on Schedule I attached thereto and
the Trustee, providing for the issuance of 7.375% Senior Notes due 2017;
     (k) Tenth Supplemental Indenture, dated July 19, 2007 among NRG, the
guarantors listed on the signature page thereto and the Trustee;
     (l) Eleventh Supplemental Indenture, dated July 19, 2007 by and among NRG,
the guarantors listed on the signature page thereto and the Trustee;
     (m) Twelfth Supplemental Indenture, dated as of July 19, 2007 among NRG,
the subsidiaries of the Company set forth on Schedule I attached thereto and the
Trustee;
     (n) Thirteenth Supplemental Indenture, dated as of August 28, 2007 among
NRG, the guarantors listed on the signature page thereto and the Trustee;
     (o) Fourteenth Supplemental Indenture, dated as of August 28, 2007, by and
among NRG, the guarantors listed on the signature page thereto and the Trustee;
     (p) Fifteenth Supplemental Indenture, dated as of August 28, 2007, by and
among NRG, the subsidiaries of the Company set forth on Schedule I attached
thereto and the Trustee;
     (q) Sixteenth Supplemental Indenture, dated as of April 28, 2009, by and
among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (r) Seventeenth Supplemental Indenture, dated as of April 28, 2009, by and
among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (s) Eighteenth Supplemental Indenture, dated as of April 28, 2009, by and
among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (t) Nineteenth Supplemental Indenture, dated as of May 8, 2009, by and
among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (u) Twentieth Supplemental Indenture, dated as of May 8, 2009, by and among
NRG, the subsidiaries of NRG party thereto and the Trustee;
     (v) Twenty-first Supplemental Indenture, dated as of May 8, 2009, by and
among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (w) Twenty-second Supplemental Indenture, dated as of June 5, 2009, by and
among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (x) Twenty-third Supplemental Indenture, dated as of July 14, 2009, by and
among NRG, the subsidiaries of NRG party thereto and the Trustee;

-19-



--------------------------------------------------------------------------------



 



     (y) Twenty-fourth Supplemental Indenture, dated as of October 5, 2009, by
and among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (z) Twenty-fifth Supplemental Indenture, dated as of October 5, 2009, by
and among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (aa) Twenty-sixth Supplemental Indenture, dated as of October 5, 2009, by
and among NRG, the subsidiaries of NRG party thereto and the Trustee;
     (bb) Twenty-seventh Supplemental Indenture, dated as of October 5, 2009, by
and among NRG, the subsidiaries of NRG party thereto and the Trustee; and
     (cc) Any other supplemental indenture issued pursuant to the Base
Indenture.
          “Senior Notes” shall mean each note issued pursuant to the Senior Note
Documents.
          “Significant Subsidiary” shall mean any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof and shall in any event include the Core Collateral Subsidiaries.
          “Sleeve Obligors” has the meaning ascribed thereto in the preamble to
this Agreement.
          “Sleeve Provider” has the meaning ascribed thereto in the preamble to
this Agreement.
          “Sleeve Provider Event of Default” has the meaning ascribed thereto in
Section 8.02.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided that if the context in which “Solvent” or “Solvency”
is used refers to a Person together with its Subsidiaries, Person as used above
shall be deemed to be a reference to such Person together with its Subsidiaries.
          “Specified Transaction” means, with respect to any Person (i) any
prepaid forward sale of energy, oil, gas or minerals by such Person that is
intended primarily as a borrowing of

-20-



--------------------------------------------------------------------------------



 



funds, excluding volumetric production payments, and (ii) any interest rate,
currency, commodity or other swap, collar, cap, option or other derivative that
is intended primarily as a borrowing of funds, or any combination of any of the
foregoing, with the amount of the obligations of such Person thereunder being
the net obligations of such Person thereunder.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
          “TDSP” means a transmission or distribution service provider.
          “Terminated Agreements” has the meaning ascribed thereto in
Section 12.18(b).
          “Third A&R Date” means May 1, 2009.
          “Transaction Documents” means this Agreement and any other contract or
agreement (including ISDA Master Agreements, but excluding any Credit Support
Agreements and any Terminated Agreements) between any Merrill Party or its
Affiliates, on one hand, and any Sleeve Obligor or its Affiliates, on the other
hand, relating to the transactions contemplated hereby.
          “Unaudited Financial Statements” means the unaudited consolidated
balance sheet of NRG and its consolidated Subsidiaries as at the end of the
Fiscal Quarter ended June 30, 2009, and the related unaudited consolidated
statements of income or operations for such Fiscal Quarter and cash flows for
the Fiscal Quarter then ended, including normal year-end adjustments and without
comparisons to prior periods.
          “Unfunded Pension Liability” means the failure of a Pension Plan to
satisfy the minimum funding standard applicable to such Pension Plan for any
plan year, as determined in accordance with Section 412 of the Code.
          “Unrestricted Subsidiary” shall have the meaning set forth in the NRG
Credit Agreement.
          “Unwind Start Date” has the meaning ascribed thereto in the preamble
to this Agreement.
          “Valuation Date” means, (a) when used with respect to the
determination of the Current Adjustment Amount, each Business Day, and (b) when
used with respect to the determination of the Contingent Adjustment Amount, each
Monthly Determination Date.

-21-



--------------------------------------------------------------------------------



 



          “Voting Stock” of any Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the board of
directors of such Person.
          “Wholly Owned Subsidiary” of any specified Person means a Subsidiary
of such Person all of the outstanding Capital Stock or other ownership interests
of which (other than directors’ qualifying shares) is owned by such Person or by
one or more other Wholly Owned Subsidiaries of such Person.
          “Working Capital Facility” means the Working Capital Facility dated as
of September 1, 2006, as amended and restated as of the Third A&R Date, among
Working Capital Facility Provider, as Lender, REPS, as Borrower, and the Other
Sleeve Obligors, as Guarantors.
          “Working Capital Facility Provider” means Merrill Lynch Capital
Corporation, a Delaware corporation.
          1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, renewed or replaced (subject to
any restrictions on such amendments, restatements, supplements or modifications,
renewals or replacements set forth therein or herein), (b) references to any
law, constitution, statute, treaty, regulation, rule or ordinance, including any
section or other part thereof (each, for purposes of this Section 1.02, a “law”)
shall refer to that law as amended from time to time and shall include any
successor law, (c) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof and (e) all references herein to Sections, Exhibits and Schedules shall
be construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement.
          1.03. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Sleeve Provider hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent with that used in the
financial statements referred to in Section 5.05.

-22-



--------------------------------------------------------------------------------



 



          Section 2. Credit Sleeve for Post-Unwind Start Date Obligations.
          2.01. Credit Sleeve.
          (a) From and after the Unwind Start Date, and otherwise subject to and
in accordance with the terms and conditions of this Agreement, the Merrill
Parties shall:
     (i) until the earlier of the Credit Sleeve Termination Date and January 29,
2010, cause the ML Guarantee Provider to perform under ML Guarantees in respect
of REPS’ obligations under the Post-Unwind Start Date Transactions, and prevent
any events of default or termination events relating solely to the ML Guarantee
Provider as a credit support provider under such Post-Unwind Start Date
Transactions, including the related Credit Support Agreements;
     (ii) until the earlier of the Credit Sleeve Termination Date and
January 29, 2010, cause the Sleeve Provider to perform under Credit Support
Agreements providing credit support for the obligations in respect of the
Post-Unwind Start Date Transactions, and prevent any events of default or
termination events relating solely to the Sleeve Provider as a credit support
provider under the Credit Support Agreements related to the Post-Unwind Start
Date Transactions;
     (iii) until the earlier of the Credit Sleeve Termination Date and April 30,
2010, cause the ML Guarantee Provider to perform under the C&I Guarantees; and
     (iv) execute and deliver such further certificates, documents and
agreements, and take such further actions, as NRG may reasonably request to
fully implement the intent of the foregoing;
provided, however, that from and after the Unwind Start Date, the foregoing
obligations of the Merrill Parties are subject to the following: (A) all
obligations of the Merrill Parties to perform in respect of any ML Guarantee or
to post or provide any collateral or other credit support under this Agreement
shall be limited to the Post-Unwind Start Date Obligations; (B) all commitments
of the Merrill Parties with respect to entering into any Mirror OTC Contract or
Exchange Traded Contract shall be terminated; (C) all commitments of the Merrill
Parties with respect to providing ML Guarantees or the posting or provision of
collateral to Governmental Authorities that are not Governmental Customers shall
be terminated, including, without limitations, all obligations to post or
provide collateral to any TDSP or ERCOT; and (D) the Sleeve Obligors, in
consultation with the Merrill Parties, shall have the right to deliver to all
applicable Persons notices that all such commitments as provided in the
foregoing clauses (A), (B) and (C) have terminated and the right to the return
of any collateral theretofore posted under such commitments.
          (b) From and after the Unwind Start Date, each of the Other Sleeve
Obligors shall have the right to conduct any power, gas and other commodity
purchases or sales and hedging transactions; provided that (i) such transactions
do not impose setoff rights against any Post-Unwind Start Date Obligations and
(ii) the Other Sleeve Obligors may not enter into any

-23-



--------------------------------------------------------------------------------



 



transaction under any Power and Hedging Contract so long as any Post-Unwind
Start Date Transaction remains outstanding thereunder and so long as the Merrill
Parties have not been fully released and legally discharged from all obligations
under such Power and Hedging Contract (other than any indemnities and/or other
contingent obligations not then due and payable, if any).
          2.02. Power and Hedging Contracts; Obligations of Compliance Parties.
          (a) Power and Hedging Contracts. In connection with the obligations of
the Merrill Parties under Section 2.01(a):
     (i) Modifications to any Power and Hedging Contract, Credit Support
Agreement or ML Guarantee, in each case, in respect of any Post-Unwind Start
Date Obligation shall require the consent of the Merrill Parties, not to be
unreasonably withheld or delayed.
     (ii) Following receipt of notice from any Counterparty or Governmental
Customer in respect of which any Post-Unwind Start Date Obligation is
outstanding, that REPS (or the Sleeve Provider on its behalf) is required to
post or return collateral in connection with any collateral posting obligation
that the Sleeve Provider has undertaken in accordance with this Agreement, REPS
shall promptly (and in no event later than, for collateral to be posted on the
same day, 11:00 a.m. CPT on such day of receipt, and for collateral to be posted
on the next day, 2:00 p.m. CPT on such day of receipt) provide such notice to
the Sleeve Provider. On each day in which REPS is permitted to value exposure or
make any other determination in respect of collateral to be posted by or to the
Sleeve Provider in connection with any posting obligation that the Sleeve
Provider has agreed to undertake in connection with this Agreement, REPS shall
make such valuation or determination in good faith and in a commercially
reasonable manner. To the extent applicable, following any valuation or
determination made pursuant to the prior sentence, REPS shall make demand to the
applicable Person for the posting of collateral by or the return of collateral
to the Sleeve Provider and to the extent the Sleeve Provider receives such a
demand from REPS, the Sleeve Provider shall, subject to the terms and conditions
of this Agreement, including, without limitation, the provisions of Section 4,
and the related Credit Support Agreement, make such posting of collateral as
demanded, whether or not the Sleeve Provider disputes the valuation,
determination or demand (but subject to the Sleeve Provider’s rights to cause
the adjustment thereof below). Each valuation, determination and demand of REPS
specified in this clause (ii) shall be made by REPS without consultation with
the Sleeve Provider unless such consultation is sought by REPS, except that:
     (1) if the Sleeve Provider disputes any such valuation, determination or
demand, prior to any action taken under paragraphs (2) or (3) below, and prior
to the commencement of any further remedial action, REPS shall negotiate with
the Sleeve Provider in good faith for one Business Day to resolve any such
dispute and upon resolution of such dispute, the applicable valuation,
determination or demand shall be adjusted accordingly, with corresponding
adjustments to the subsequent requests to the Persons to whom such valuations,
determinations or demands apply;

-24-



--------------------------------------------------------------------------------



 



     (2) if the Sleeve Provider disputes any such valuation based on Market
Information, prior to any action taken under paragraph (3) below, the Market
Information and resulting calculation shall be determined in accordance with
Section 12.13 and upon such determination, the applicable valuation shall be
adjusted accordingly, with corresponding adjustments to the subsequent requests
to the Persons to whom such valuations apply; provided that, until such
determination in accordance with Section 12.13, the valuation determined by REPS
shall apply;
     (3) to the extent applicable, if after the application of paragraphs (1)
and (2) above, the Sleeve Provider in its reasonable discretion determines that
(x) more than $15,000,000 in outstanding value of Merrill Collateral remains at
any time posted or is requested to be posted in excess of the amount that is
required to be posted as determined by REPS (determined, in each case, on
aggregate basis across all Persons to whom the Sleeve Provider has such excess
posted or has requested posting of Merrill Collateral in an outstanding value of
$2,000,000 or more in connection with this Agreement), or (y) more than
$5,000,000 in outstanding value of Merrill Collateral remains at any time posted
or is requested to be posted to any single Person in excess of the amount that
is required to be posted as determined by REPS, then, in either case, if REPS
disputes such determination, such determination shall be referred by the parties
to the Calculation Agent within three Business Days for resolution, and upon
resolution of such dispute the applicable valuation shall apply and REPS shall
use its reasonable best efforts to negotiate with, and to the extent applicable,
dispute valuations of, or provide updated valuations to each such Person holding
excess Merrill Collateral that the Sleeve Provider may direct in accordance with
the resolution; provided that in lieu thereof REPS may instead authorize the
Sleeve Provider to do so; and provided further that, until resolution of this
dispute by the Calculation Agent, the valuation determined by REPS shall apply;
and
     (4) to the extent applicable, if after application of paragraphs (1) and
(2) above the Sleeve Provider in its reasonable discretion determines that the
outstanding value of any single Counterparty’s cash collateral posted or
requested to be posted to any Sleeve Obligor as determined by REPS is more than
$5,000,000 in deficiency of the amount that is required to be posted as
determined by Sleeve Provider, then, if REPS disputes such determination, such
determination shall be referred by the parties to the Calculation Agent for
within three Business Days, and upon resolution of such dispute the applicable
valuation shall apply and REPS shall use its reasonable best efforts to
negotiate with, and to the extent applicable, dispute valuations of, or provide
updated valuations to each such Counterparty that the Sleeve Provider may direct
in accordance with the resolution; provided that in lieu thereof REPS may
instead authorize the Sleeve Provider to do so; and provided further that, until
resolution of this dispute by the Calculation Agent, the valuation determined by
REPS shall apply .
          (b) Compliance Requirements. Each Compliance Party shall be subject to
the Compliance Requirements.

-25-



--------------------------------------------------------------------------------



 



          Section 3. Payments, Fees and Records.
          3.01. Notice of Payment on ML Guarantee or Collateral Foreclosure. The
Sleeve Provider shall notify NRG, promptly upon receipt from any beneficiary or
recipient of an ML Guarantee or any secured party to which the Sleeve Provider
has provided collateral pursuant to Section 2 (whether an ML Guarantee, posted
cash collateral, surety bond, letter of credit or other collateral or credit
support, “Merrill Collateral” or “ML Collateral”) of any demand for payment
under such ML Collateral or any Collateral Foreclosure thereon or of any notice
of default. The Sleeve Provider shall notify NRG of the Dollar amount paid by
the Merrill Parties as a result of such demand or the Dollar amount of Merrill
Collateral relating to such Collateral Foreclosure, as applicable, and the date
on which payment was made by a Merrill Party in respect of such demand or the
date on which such Collateral Foreclosure occurred, as applicable (any such
date, a “Capital Outlay Date”).
          3.02. Repayment of Draw Reimbursement Obligations. NRG hereby
unconditionally and irrevocably promises to pay to the Sleeve Provider, on
behalf of the applicable Merrill Party, the entire outstanding Dollar amount of
each payment on behalf of the Sleeve Obligors by the ML Guarantee Provider or
the Sleeve Provider arising from each demand for payment under Merrill
Collateral or payment on behalf of the Sleeve Obligors by the Sleeve Provider
arising from each Collateral Foreclosure of ML Collateral and the entire
outstanding Dollar amount of any ML Collateral that is not returned by any
person to the Merrill Parties for any reason (including, any bankruptcy or
insolvency of the applicable counterparty) within one Business Day of the time
required by the terms of the applicable Counterparty Document or other
applicable arrangement pursuant to which such Merrill Collateral was posted to
such person (each, a “Draw Reimbursement Obligation”), notwithstanding the
identity of the beneficiary or recipient of any Merrill Collateral, and without
presentment, demand, protest or other formalities of any kind. Each such Draw
Reimbursement Obligation shall mature on the Business Day following the date the
Sleeve Provider delivers notice to NRG of the related Capital Outlay Date as
provided in Section 3.01 (the “Notice Date”); provided that, in the event that,
on or prior to the Business Day following the Notice Date, NRG delivers to the
Sleeve Provider in good faith a written notice referred to in Section 8.02(b) or
(c) predicated upon (i) failure to pay under any ML Guarantee after demand by
the beneficiary complying with the terms and conditions of the ML Guarantee or
(ii) the breach of a Merrill Party of its obligations under Section 2.01 or any
Credit Support Agreement, such Draw Reimbursement Obligation shall mature and be
payable on the earliest of (A) the date that the notice to the Sleeve Provider
is withdrawn, (B) the date the underlying failure related to the Draw
Reimbursement Obligation is cured, (C) the date that the remedies under
Section 9.02 with respect to such failure have been resolved, mutually
concluded, or finally determined by a court of competent jurisdiction, or
(D) January 29, 2010 (any Reimbursement Obligation subject to the foregoing
proviso, a “Deferred Draw Reimbursement Obligation”).
          Notwithstanding any payment of a Draw Reimbursement Obligation NRG
makes as required in this Section 3.02, NRG does not by making such payment
waive any rights under Sections 8.02 and 9.02 against a Merrill Party related to
the applicable Draw Reimbursement Obligation, subject to the limitations in
Section 9.04.

-26-



--------------------------------------------------------------------------------



 



          3.03. Interest.
          (a) (i) NRG hereby unconditionally promises to pay to the Sleeve
Provider, when due and payable in accordance with Section 3.03(d):
     (A) interest accruing at a rate per annum equal to the Base Rate (as in
effect from time to time) plus 5.875% on the unreimbursed Dollar amount of each
Current Draw Reimbursement Obligation for the period from and including the
Business Day following the related Notice Date to but excluding the date the
Dollar amount of such Current Draw Reimbursement Obligation shall be paid in
full; and
     (B) interest accruing at a rate per annum equal to the LIBO Rate (as
defined in the Working Capital Facility and incorporated by reference in
accordance with Section 3.03(a)(ii)) plus 5.875% on the unpaid Dollar amount of
each Deferred Reimbursement Obligation for the period from and including the
Business Day following the related Notice Date to but excluding the date the
Dollar amount of such Deferred Reimbursement Obligation shall be paid in full.
     (ii) NRG agrees, for the benefit of the Sleeve Provider, to perform, comply
with and be bound by each of its covenants, agreements and obligations contained
in Sections 2.10, 2.13, and 2.14 of the Working Capital Facility with respect to
Deferred Reimbursement Obligations, as modified and supplemented and in effect
from time to time, or as last in effect in the event the Working Capital
Facility shall be terminated.
Without limiting the generality of the foregoing, the above-mentioned provisions
of the Working Capital Facility, together with related definitions (including
the definition of “LIBO Rate” and “Interest Payment Date”) and ancillary
provisions, are hereby incorporated herein by reference, as if set forth herein
in full, mutatis mutandis, notwithstanding that the Working Capital Facility is
being terminated concurrently with the Unwind Start Date.
          (b) Notwithstanding Section 3.03(a), NRG hereby unconditionally
promises to pay to the Sleeve Provider, when due and payable in accordance with
Section 3.03(d), interest accruing at a rate per annum equal to the Post-Default
Rate (as in effect from time to time) on (i) the Dollar amount of each
Reimbursement Obligation that is not paid in full within one Business Day after
becoming due and (ii) any other overdue amount payable by NRG or any Other
Sleeve Obligor under any Transaction Documents with any Merrill Party, in each
case for the period from and including the due date thereof to but excluding the
date the same is paid in full.
          (c) Interest on any amount, including interest on Reimbursement
Obligations, shall be computed on the basis of actual days elapsed (including
the first day but excluding the last day) occurring during the period such
interest accrues and a year of 365 or 366 days, as applicable (if computed by
reference to the Prime Rate) or 360 days (if computed by reference to the
Federal Funds Rate or the LIBO Rate).
          (d) (i) Subject to clause (iii) below, accrued interest on each
Current Draw Reimbursement Obligation shall be payable monthly on the last
Business Day of each month and

-27-



--------------------------------------------------------------------------------



 



on the date that such Current Draw Reimbursement Obligation shall be paid in
full; (ii) subject to clause (iii) below, accrued interest on each Deferred
Reimbursement Obligation shall be payable on each Interest Payment Date (as
defined in the Working Capital Facility and incorporated by reference in
accordance with Section 3.03(a)(ii)) for such Deferred Reimbursement Obligation
and on the date that such Deferred Reimbursement Obligation shall be paid in
full; and (iii) accrued interest on any amount (including Current Draw
Reimbursement Obligations and Deferred Reimbursement Obligations) payable in
accordance with Section 3.03(b) shall be payable on demand from time to time, on
the last Business Day of each month and on the date that such amount is paid in
full.
          3.04. Monthly Sleeve Fee. NRG hereby unconditionally promises to pay
to the Sleeve Provider, with respect to each month, the Monthly Sleeve Fee for
such month, payable in advance on the Monthly Payment Date for such month. The
Monthly Sleeve Fee or any portion thereof shall not be refundable under any
circumstances. In addition, NRG hereby unconditionally promises to pay to the
Sleeve Provider from time to time on demand interest accruing at a rate per
annum equal to the Post-Default Rate (as in effect from time to time) on the
aggregate amount of any Monthly Sleeve Fee and on any other amount payable
hereunder that is not paid in full when due.
          3.05. Make-Whole Payment. In lieu of any amounts that would otherwise
become due and payable under the Exclusivity and Fee Letter, NRG shall pay to
the Sleeve Provider on the Unwind Start Date a make-whole payment in an amount
equal to $5,000,000, and on January 4, 2010 a further make-whole payment in an
amount equal to $5,000,000 (collectively, the “Make-whole Payment”). The
Make-whole Payment shall discharge the obligations of the Sleeve Obligors under
Section 3(iii) of the Exclusivity and Fee Letter. The Make-whole Payment or any
portion thereof shall not be refundable under any circumstances.
          3.06. Payments Generally.
          (a) Payments by Sleeve Obligors. Except to the extent otherwise
provided herein, all payments in respect of Reimbursement Obligations, interest,
Monthly Sleeve Fees, the Make-whole Payment and other amounts to be made by the
Sleeve Obligors under this Agreement, and, except to the extent otherwise
provided therein, all payments to be made by the Sleeve Obligors under any other
Transaction Document, shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim to the Sleeve Provider at the account
designated on Schedule 3.06(a) or any other account designated in writing by the
Sleeve Provider to NRG not less than five Business Days before any payment is
made, not later than 3:00 p.m., New York City time, on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day).
          (b) Extensions to Next Business Day. If the due date of any payment
under this Agreement would otherwise fall on a day that is not a Business Day,
such date shall be extended to the immediately succeeding Business Day and
interest shall be payable for any amount so extended for the period of such
extension (except in the case of the Monthly Sleeve Fee).

-28-



--------------------------------------------------------------------------------



 



          3.07. Records; Prima Facie Evidence.
          (a) Maintenance of Records by the Sleeve Provider. The Sleeve Provider
shall maintain records in which it shall record (i) each ML Guarantee issued
hereunder or other Merrill Collateral provided hereunder, (ii) the amount of
each Reimbursement Obligation, (iii) interest due and payable or to become due
and payable from NRG to the Sleeve Provider hereunder and (iv) the amount of any
sum received by the Sleeve Provider hereunder.
          (b) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (a) above shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
the Sleeve Provider to maintain such records or any error therein shall not in
any manner affect the obligation of NRG to repay the Reimbursement Obligations
in accordance with the terms of this Agreement.
          Section 4. Conditions.
     The obligation of the Merrill Parties to post or provide any Merrill
Collateral, including to post or provide any additional cash collateral or to
otherwise make any payment or perform under any ML Guarantee, in respect of any
Post-Unwind Start Date Obligation is subject to the following conditions
precedent that, both immediately prior to and after giving effect thereto and to
the intended use thereof:
     (a) (i) Each of the representations and warranties of the Sleeve Obligors
made in Section 5 and in the other Transaction Documents, if any, which is
qualified by materiality shall be true and correct and (ii) each of the other
representations and warranties of the Sleeve Obligors made in Section 5 and in
the other Transaction Documents shall be true and correct in all material
respects, in each case of clause (i) and (ii) on and as of the date of request
provision of such Merrill Collateral, with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);
     (b) The Sleeve Obligors shall be in compliance with all obligations to post
Current Collateral and Contingent Collateral in accordance with Section 10; and
     (c) no Reliant Default or Reliant Event of Default shall have occurred and
be continuing.
Each request by NRG or any Other Sleeve Obligor for provision of Merrill
Collateral shall constitute a certification to the effect that the above
conditions have been satisfied.
          Section 5. Representations and Warranties. NRG and each of the Other
Sleeve Obligors hereby represents and warrants as follows:
          5.01. Existence, Qualification and Power; Compliance with Laws. Such
Person (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and

-29-



--------------------------------------------------------------------------------



 



all requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Transaction Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
          5.02. Authorization; No Contravention. The execution, delivery and
performance by such Person of each Transaction Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s organizational documents; (b) conflict with or result in any
breach or contravention of, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, except in each case
as could not reasonably be expected to have a Material Adverse Effect, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject that could
reasonably be expected to have a Material Adverse Effect; or (c) violate any Law
that could reasonably be expected to have a Material Adverse Effect. The Sleeve
Obligors are in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
          5.03. Governmental Authorization; Other Consents. Except as to
(i) those which have been duly obtained, taken, given or made and are in full
force and effect and (ii) those third party (including Governmental Customers)
consents and agreements necessary to obtain the release and discharge of any
Merrill Collateral, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by any Sleeve Obligors of this Agreement or any other Transaction
Document; provided that any failure of the Sleeve Obligors to obtain any
consents and agreements described in clause (ii) shall not relieve the Sleeve
Obligors of their obligation to cause the Partial Credit Sleeve Termination Date
and Credit Sleeve Termination Date each to occur as provided herein.
          5.04. Binding Effect. This Agreement has been, and each other
Transaction Document, when executed and delivered hereunder, will have been,
duly executed and delivered by each Sleeve Obligor that is party thereto. This
Agreement constitutes, and each other Transaction Document when so executed and
delivered will constitute, a legal, valid and binding obligation of each Sleeve
Obligor, enforceable against each Sleeve Obligor that is party thereto in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity.
          5.05. Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly

-30-



--------------------------------------------------------------------------------



 



noted therein and (ii) fairly present in all material respects the consolidated
financial condition of NRG and its consolidated Subsidiaries as of the date
thereof and their results of operations and cash flows for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.
          (b) The Unaudited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the consolidated financial condition of NRG and its consolidated
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
          (c) From the date of the Audited Financial Statements through the
Unwind Start Date, except as disclosed in public filings or in writing to the
Sleeve Provider on or before five Business Days before the Unwind Start Date,
there has been no event or circumstance, either individually or in the aggregate
that has had or could reasonably be expected to have a Material Adverse Effect.
          5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of each Sleeve Obligor, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Sleeve Obligors or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Transaction Document, or any of the transactions contemplated hereby or
(b) except as disclosed to the Sleeve Provider on Schedule 5.06 or as disclosed
in public filings, exist on or prior to the Unwind Start Date and either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
          5.07. No Default. Immediately prior to the Unwind Start Date, and
before giving effect to the amendment and restatement of this Agreement
described in Section 12.17, no Reliant Default had occurred and was continuing.
On the Unwind Start Date, and after giving effect to the amendment and
restatement of this Agreement described in Section 12.17, no Reliant Default has
occurred and is continuing or would result from the consummation of the
amendment and restatement described in Section 12.17 or the resulting
transactions contemplated by this Agreement or any other Transaction Document.
          5.08. [Intentionally Deleted].
          5.09. [Intentionally Deleted].
          5.10. [Intentionally Deleted].
          5.11. ERISA Compliance.
          (a) Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) each Plan has been established, operated and administered in
compliance in all

-31-



--------------------------------------------------------------------------------



 



material respects with its terms and the applicable provisions of ERISA, the
Code and other Federal or state Laws, (ii) each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Sleeve Obligors,
nothing has occurred which would prevent, or cause the loss of, such
qualification, and (iii) NRG and each ERISA Affiliate have made all required
contributions (both quarterly and annually) to each Plan subject to Section 412
of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Sleeve
Obligors, threatened claims, actions or lawsuits or investigations, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability, whether or not waived, that
could reasonably be expected to have a Material Adverse Effect, and no
application for a waiver of the minimum funding standard has been filed or is
expected to be filed with respect to any Pension Plan; (iii) none of the Sleeve
Obligors and any of their ERISA Affiliates has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect; and (iv) none of the
Sleeve Obligors and any of their ERISA Affiliates has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
          5.12. [Intentionally Deleted].
          5.13. Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.
          (a) None of the Sleeve Obligors is engaged principally or as one of
its material activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
          (b) None of the Sleeve Obligors or any Person Controlling the Sleeve
Obligors (i) is in violation of any regulation under the Public Utility Holding
Company Act of 2005, the Federal Power Act or any foreign, federal or local
statute or any other Law of the United States of America or any other
jurisdiction, except in each case as could not reasonably be expected to have a
Material Adverse Effect, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
          5.14. Disclosure. The Sleeve Obligors have disclosed to the Sleeve
Provider all agreements, instruments and corporate or other restrictions to
which the Sleeve

-32-



--------------------------------------------------------------------------------



 



Obligors are subject, and all other matters known to it (other than general
industry, political, and economic conditions or matters disclosed in public
filings), that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Sleeve Obligor to the Sleeve Provider in connection with the
transactions contemplated or delivered to the Sleeve Provider hereunder or under
any other Transaction Document (in each case, as modified or supplemented by
other information so furnished), at the time furnished or delivered, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, taken as a whole, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to projected financial information, the Sleeve Obligors represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time made; it being understood that estimates are by
their nature inherently uncertain and no assurances are being given that such
results will be achieved; and provided further, that the Sleeve Obligors make no
representation or warranty, express or implied, with respect to the Compliance
Information delivered to Sleeve Provider in accordance with Section 2.02(b).
          5.15. Compliance with Laws. Except as set forth on Schedule 5.15 or as
disclosed in public filings, each of the Sleeve Obligors is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
          5.16. Security Interest in Posted Collateral. Section 10 creates for
the benefit of the Merrill Parties, a valid, first priority perfected security
interest in the Posted Collateral, subject to no other Lien other than inchoate
Liens on account of taxes, assessments or governmental charges not yet
delinquent or that are being contested in good faith by appropriate proceedings.
          5.17. Solvency. NRG and the Other Sleeve Obligors are, on a
consolidated basis, Solvent.
          Section 6. Affirmative Covenants. From the Unwind Start Date until the
Credit Sleeve Termination Date, NRG shall, and shall cause each of the Other
Sleeve Obligors, to:
          6.01. Financial Statements. Deliver to the Sleeve Provider, in form
and detail reasonably satisfactory to the Sleeve Provider:
          (a) as soon as available, but in any event within 90 days after the
end of each Fiscal Year of NRG ending after the Unwind Start Date, an audited
consolidated balance sheet of NRG and its consolidated Subsidiaries as at the
end of such Fiscal Year, and the related consolidated statements of income or
operations, stockholders’ equity, comprehensive income (loss) and cash flows for
such Fiscal Year, setting forth in each case, the figures as of the end of,

-33-



--------------------------------------------------------------------------------



 



and for, the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with the standards of the Public Company Accounting Oversight Board
or its successor and shall not be subject to any “going concern” or like
qualification or exception; and
          (b) as soon as available, but in any event within 50 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of NRG ending
after the Unwind Start Date, an unaudited consolidated balance sheet of NRG and
its consolidated Subsidiaries as at the end of such Fiscal Quarter, and the
related unaudited consolidated statements of income or operations for such
Fiscal Quarter and for the portion of NRG’s Fiscal Year to date then ended and
cash flows for the portion of NRG’s Fiscal Year to date then ended, setting
forth in each case (beginning with Fiscal Quarter ending September 2009) in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, certified by a Responsible Officer of NRG as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of NRG and its consolidated Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
          6.02. Certificates; Other Information. Deliver to the Sleeve Provider,
in form and detail reasonably satisfactory to the Sleeve Provider:
          (a) promptly after any request by the Sleeve Provider, copies of any
detailed audit reports, management letters or written recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
NRG by independent accountants in connection with the accounts or books of NRG
or any of the Other Sleeve Obligors or any audit of any of them;
          (b) promptly after the furnishing or receiving thereof, copies of any
written notice of default furnished to, or received from, any holder of debt
securities of NRG or any of the Other Sleeve Obligors pursuant to the terms of
any indenture, guarantee or credit or similar agreement reflecting material
indebtedness for borrowed money and not otherwise required to be furnished to
the Sleeve Provider pursuant to Section 6.01 or any other clause of this
Section;
          (c) at the applicable times required by Schedule 1.01(c), the data,
reports and other information set forth therein; and
          (d) promptly, such additional information regarding the business,
financial or corporate affairs of NRG or any of the Other Sleeve Obligors, or
compliance with the terms of the Transaction Documents, as the Sleeve Provider
may from time to time reasonably request.
          Documents required to be delivered pursuant to Section 6.01(a) or (b)
(to the extent any such documents are included in materials otherwise filed with
the SEC) shall be delivered electronically and when so delivered, shall be
deemed to have been delivered on the date on which NRG provides such documents
electronically, including by email or electronic posting; provided that: (i) NRG
shall at the request of the Sleeve Provider deliver paper copies of

-34-



--------------------------------------------------------------------------------



 



such documents to the Sleeve Provider and (ii) if documents are electronically
posted, NRG shall notify the Sleeve Provider (by telecopier or electronic mail)
of the posting. The Sleeve Provider shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by NRG with any such
request for delivery.
          6.03. Notices. Promptly notify the Sleeve Provider:
     (a) after any Responsible Officer’s obtaining knowledge of the occurrence
of any Default with respect to a Reliant Event of Default and the intended
actions of the Sleeve Obligors with respect thereto;
     (b)   of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect; and
     (c)   after any Responsible Officer’s obtaining knowledge of the occurrence
of any ERISA Event or of any actual or reasonably likely contribution failure
under Code Section 412, or ERISA Section 302 with respect to any Pension Plan or
the filing of an application seeking waiver of any potential contribution
failure that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Sleeve Obligor setting forth details of
the occurrence referred to therein and stating what action the applicable Sleeve
Obligor has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Transaction Document that have been
breached.
          6.04. Payment of Obligations. Pay and discharge as the same shall
become due and payable (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
each Sleeve Obligor; and (b) all lawful claims which, if unpaid, could
reasonably be expected to result in a Material Adverse Effect.
          6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.01; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
          6.06. [Intentionally Deleted].
          6.07. [Intentionally Deleted].
          6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its

-35-



--------------------------------------------------------------------------------



 



business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
          6.09. Books and Records. (a) Maintain proper books of record and
account, in which entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Sleeve Obligors and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Sleeve Obligors.
          6.10. Inspection Rights.  Permit representatives and independent
contractors of the Sleeve Provider to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to NRG, all at the expense of the Sleeve
Obligors, and the Sleeve Obligors will pay up to $50,000 during any contract
year to the extent of the third party expenses of the Sleeve Provider incurred
in connection therewith (but the Sleeve Obligors shall pay no further expenses
in connection therewith); provided that when a Reliant Event of Default exists
the Sleeve Provider (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Sleeve Obligors,
to the extent reasonable under the circumstances, without being subject to the
expense limit described above, and at any time during normal business hours and
without advance notice.
          6.11. Further Assurances. Promptly upon request by the Sleeve
Provider, (a) correct any material defect or error that may be discovered in any
Transaction Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Sleeve Provider may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Transaction Documents, (ii) perfect and maintain the
validity and effectiveness of any of the Transaction Documents and (iii) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Merrill Parties the rights granted or now or hereafter intended to be
granted to the Merrill Parties under any Transaction Document or under any other
instrument executed in connection with any Transaction Document to which NRG or
any of its Subsidiaries is or is to be a party.
          6.12. Obligation to Post Collateral. At the times required by
Section 10, NRG shall post and maintain such cash or Acceptable Letters of
Credit, as applicable, as provided in such Section to the Merrill Parties.
          6.13. Obligation to Cause Partial Credit Sleeve Termination Date and
Credit Sleeve Termination Date. NRG and the Other Sleeve Obligors shall cause
the Partial Credit Sleeve Termination Date to occur on or prior to January 29,
2010, and shall cause the

-36-



--------------------------------------------------------------------------------



 



Credit Sleeve Termination Date to occur on or prior to April 30, 2010.
Notwithstanding anything herein to the contrary, the “Credit Sleeve Termination
Date” shall not occur until the date on which all Merrill Collateral, including
all C&I Guarantees, posted by the Merrill Parties have been returned to the
Merrill Parties and the Merrill Parties have been legally discharged from all
obligations in respect of the transactions contemplated hereby and all ML
Guarantees have been terminated, and on which all other obligations owed to the
Merrill Parties hereunder and under the other Transaction Documents have been
paid and satisfied in full (other than indemnities and any similar obligations
of the Sleeve Obligors not then due and payable and that expressly survive
termination of this Agreement and the other Transaction Documents).
          6.14. Return of TDSP Postings. The Sleeve Obligors agree to use all
commercially reasonable efforts to effect the release and discharge of all ML
Collateral held by any TDSP as soon as practicable following the Unwind Start
Date; provided that nothing herein shall limit the Sleeve Obligors’ obligations
to cause the Partial Credit Sleeve Termination Date and Credit Sleeve
Termination Date each to occur in accordance with Section 6.13.
          Section 7. Negative Covenants. From the Unwind Start Date until the
Credit Sleeve Termination Date, NRG shall not, and shall cause its Restricted
Subsidiaries not to:
          7.01. Fundamental Changes. (a) Merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve; provided that, if at the time thereof and immediately
after giving effect thereto no Reliant Default or Reliant Event of Default shall
have occurred and be continuing, (i) any Person may merge into NRG in a
transaction in which NRG is the surviving corporation, (ii) any Person may merge
into any Restricted Subsidiary in a transaction in which the surviving entity is
a Restricted Subsidiary, (iii) any Restricted Subsidiary (other than REPS) may
liquidate or dissolve if NRG determines in good faith that such liquidation or
dissolution is in the best interests of NRG and is not materially
disadvantageous to the Merrill Parties, and (iv) any merger, consolidation,
liquidation or dissolution otherwise prohibited by this Section 7.01(a) may be
consummated in reliance of the General Disposition Basket (as defined below), or
(b) consummate any Asset Sale (except to the extent any transaction permitted by
Section 7.01(a) constitutes an Asset Sale, which transaction shall be permitted
pursuant to the terms of Section 7.01(a)); provided that, (i) NRG and/or any
Restricted Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to NRG or to Restricted Subsidiary (as applicable), and (ii) if at the
time thereof and immediately after giving effect thereto no Reliant Default or
Reliant Event of Default shall have occurred and be continuing, NRG or any
Subsidiary may sell, transfer, lease or otherwise dispose of (A) any of its
assets (or otherwise undertake any transaction otherwise prohibited by
Section 7.01(a)) provided that the aggregate fair market value (as determined by
NRG in good faith) of all property disposed of in reliance on this clause
7.01(b)(ii)(A) (sub-clauses (A) and (B), the “General Disposition Basket”) from
and after the date hereof shall not exceed $750,000,000, and (B) any of the
assets or capital stock of Nuclear Innovation North America LLC, NRG Texas Power
LLC, Elbow Creek Wind Project LLC and West Coast Power LLC and Subsidiaries of
each of the foregoing.
          7.02. Other Covenants. The provisions of Sections 6.01, 6.02 and
Sections 6.05 through 6.15 of the NRG Credit Agreement, together with all
underlying

-37-



--------------------------------------------------------------------------------



 



definitions (the “Specified Covenants”), all as in effect from time to time, are
hereby incorporated herein by reference mutatis mutandis and shall be deemed to
continue in effect (with any amendments, modifications or waivers thereof
(whether or not effected in connection with a replacement, refinancing or
restatement of the NRG Credit Agreement)) for the benefit of MLCI; provided that
if the NRG Credit Agreement is no longer in effect or at any time the aggregate
outstanding principal amount of Indebtedness outstanding and/or available to be
drawn thereunder is less than $100 million then the foregoing clause shall be
deemed to apply to such Specified Covenants as the same were in effect
immediately before the NRG Credit Agreement ceased to be in effect or
immediately before the aggregate outstanding principal amount and/or amount
available to be drawn thereunder was reduced to less than $100 million, as the
case may be, and without giving effect to any amendments or waivers entered into
immediately prior to or otherwise in connection with the termination of such
agreement or such reduction in principal amount; provided further, that so long
as the NRG Credit Agreement has not been terminated and the aggregate
outstanding principal amount of Indebtedness outstanding and/or available to be
drawn thereunder is at least $100 million, the Sleeve Obligors shall not be
required to provide to the Merrill Parties hereunder copies of any notices
required to be given to the lenders under the terms of the Specified Covenants.
          Notwithstanding anything to the contrary in this Agreement, (x) NRG
shall have at all times the right (and the Merrill Parties shall have no right
or claim in respect of any such action) to amend, restate, supplement, replace,
refinance, obtain waivers or consents, or otherwise modify any and all terms and
conditions of the NRG Credit Agreement (including the Specified Covenants) in
accordance with the terms thereof (provided that after the date when the
aggregate outstanding principal amount of Indebtedness outstanding and/or
available to be drawn thereunder was reduced to less than $100 million, no such
amendment, restatement, supplement, replacement, waiver or modification shall
affect the Specified Covenants hereunder), and (y) (except following the date
when the aggregate outstanding principal amount of Indebtedness outstanding
and/or available to be drawn under the NRG Credit Agreement was reduced to less
than $100 million) a waiver of any breach of, or consent obtained under, any
term or condition of the NRG Credit Agreement (including with respect to the
Specified Covenants) obtained in accordance with the terms and conditions
thereof shall operate, automatically and without further action, as a waiver or
consent in respect of the same terms and conditions under this Agreement and any
other Transaction Document as relevant to the Specified Covenants.
          Section 8. Events of Default.
          8.01. Reliant Events of Default. Each of the following shall
constitute a “Reliant Event of Default”:
     (a) Non-Payment. Any Sleeve Obligor fails to pay within three Business Days
after the same becomes due, any amount payable to any Merrill Party hereunder or
under any other Transaction Document; or
     (b) Specific Covenants. Any Sleeve Obligor fails to perform or observe any
term, covenant or agreement contained in Section 10; or

-38-



--------------------------------------------------------------------------------



 



     (c) Other Defaults. Any Sleeve Obligor fails to perform or observe any
other material covenant or agreement (not specified in clause (a) or (b) above
or not addressed by clause (j) below) contained in any Transaction Document on
its part to be performed or observed and such failure continues for 30 days
after the earlier to occur of (i) such Sleeve Obligor’s receiving notice thereof
from Sleeve Provider, or (ii) a Responsible Officer or other executive officer
of such Sleeve Obligor obtains knowledge of such occurrence; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Sleeve Obligor herein, in any other Transaction Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
     (e) Insolvency Proceedings, Etc. Any Sleeve Obligor institutes or consents
to the institution of any proceeding under any insolvency, bankruptcy,
reorganization, receivership or other debtor relief law, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of their respective
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any insolvency, bankruptcy,
reorganization, receivership or other debtor relief law relating to any such
Person or to all or any material part of their respective property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
     (f) Inability to Pay Debts; Attachment. Any Sleeve Obligor becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due; or
     (g) Invalidity of Documents or Security Interest in Posted Collateral. (i)
This Agreement shall for any reason (other than pursuant to the terms hereof)
cease to create a valid and perfected first priority Lien on and security
interest in the Posted Collateral purported to be covered by Section 10 hereof;
or (ii) any Sleeve Obligor shall so assert such invalidity or lack of perfection
or priority; or (iii) at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Credit Sleeve Obligations, this Agreement ceases to be in
full force and effect; or (iv) any Sleeve Obligor or any other Person contests
in any manner the validity or enforceability of any provision of this Agreement;
or (v) any Sleeve Obligor denies that it has any further liability or obligation
under any Transaction Document (other than pursuant to the terms hereof or
thereof), or purports to revoke, terminate or rescind any provision of any
Transaction Document; or
     (h) Cross-Default. NRG or any of its Significant Subsidiaries or any group
of Significant Subsidiaries (other than, in each case, the Exempt Subsidiaries,
Excluded Subsidiaries and Unrestricted Subsidiaries, in all cases, other than
any Other Sleeve

-39-



--------------------------------------------------------------------------------



 



Obligor) (i) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness (or Guarantee) or under any Specified Transaction (in each case,
except with respect to payments described in paragraph (a) above) having an
aggregate amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $75,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to permit such
Indebtedness or amounts owing under such Specified Transaction to be demanded as
a result of such failure or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded as a result of such failure, and such failure or
occurrence is not waived by the creditors within three Business Days of such
failure or occurrence; or
     (i) [Intentionally Deleted];
     (j) Credit Sleeve Termination Date. The Partial Credit Sleeve Termination
Date shall not have occurred at or prior to January 29, 2010 or the Credit
Sleeve Termination Date shall not have occurred at or prior to April 30, 2010;
or
     (k) Change of Control. The occurrence of any Change of Control.
          8.02. Sleeve Provider Events of Default. Any of the following shall
constitute a “Sleeve Provider Event of Default”:
     (a) Non-Payment. (i) Any Merrill Party fails to pay within three Business
Days after the same becomes due, any amount payable to a Sleeve Obligor
hereunder or under any other Transaction Document, or (ii) at any time after the
Custody Date, the Merrill Parties shall fail to transfer any Posted Collateral
to the applicable Acceptable Collateral Agent when required by Section 10(d)(i),
or (iii) the ML Parent Guarantor fails to pay within three Business Days after
the same becomes due, any amount payable to a Sleeve Obligor under the BAC
Guarantee; or
     (b) Willful Defaults. Any Merrill Party fails to perform or observe any
covenant or agreement set forth in Section 2.01 and such failure continues for
ten Business Days after such Merrill Party receiving written notice thereof from
any Sleeve Obligor, which notice makes specific reference to this
Section 8.02(b) and provides reasonably detailed information regarding the facts
constituting such failure; provided that any such failure shall not fall within
the provisions of this Section 8.02(b) in the event that both: (i) the covenant
or agreement the Merrill Party failed to perform or observe is a covenant or
agreement that necessarily involves a consent, determination or judgment
required to be made by any Merrill Party or Sleeve Obligor in a “reasonable” or
“commercially reasonable” manner, or in “good faith” or with “reasonable
discretion” or without unreasonably withholding any such consent (each, a
“Decision”); and (ii) there is a good faith dispute among the parties as to such
Decision; provided further, however, that the foregoing proviso shall not apply
at any time that (1) any Merrill Party is in

-40-



--------------------------------------------------------------------------------



 



breach of its obligations to maintain ML Guarantees or Credit Support Agreements
with two or more Counterparties when required by this Agreement, or (2) any
Merrill Party is in breach of its obligations to post collateral to any two or
more Counterparties when required by the applicable Credit Support Agreement; or
     (c) Other Defaults. Any Merrill Party fails to perform or observe any other
covenant or agreement (excluding those specified in clause (a) above) contained
in any Transaction Document on its part to be performed or observed and such
failure continues for 30 days after the earlier to occur of (i) the Sleeve
Provider receiving notice thereof from any Sleeve Obligor or (ii) a Responsible
Officer or other executive officer of Sleeve Provider obtains knowledge of such
occurrence; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Merrill Party herein, in any other Transaction Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
     (e) Insolvency. Either Merrill Party institutes or consents to the
institution of any proceeding under any insolvency, bankruptcy, reorganization,
receivership, liquidation, winding-up or other debtor relief law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of their
respective property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any insolvency,
bankruptcy, reorganization, receivership, liquidation, winding-up or other
debtor relief law relating to such Person or to all or any material part of
their respective property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or
     (f) Failure to Pay Debts. Either Merrill Party becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due.
          Section 9. Remedies and Termination.
          9.01. Remedies of Sleeve Provider. If any Reliant Event of Default
shall have occurred and be continuing, the Sleeve Provider shall have each of
the following rights and remedies:
     (a) the right to cure or cure the effects of such Reliant Event of Default
and the right to exercise all contractual rights and remedies of REPS under any
Power and Hedging Contract in respect of which any Post-Unwind Start Date
Transaction remains outstanding;

-41-



--------------------------------------------------------------------------------



 



     (b) (i) the right to declare, by written notice to the Sleeve Obligors, an
amount equal to 115% of the sum of all Current Exposure and all other
liabilities and potential liabilities of the Merrill Parties to any Counterparty
or other beneficiary under this Agreement, as reasonably determined by the
Merrill Parties to a 99.0% (2.32-sigma) confidence level (such amount, the
“Required Collateralization Amount”), to be, and the Required Collateralization
Amount shall thereupon become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Sleeve Obligors, which amount shall be posted to the Sleeve Provider, and
may be applied by the Sleeve Provider from time to time to satisfy any Draw
Reimbursement Obligation or any other Credit Sleeve Obligation, or at the option
of the Sleeve Provider, posted from time to time to any Counterparty or other
beneficiary in such amounts as may be agreed between the Sleeve Provider and
such Counterparty or other beneficiary in exchange for a release or return of
Merrill Collateral, following which the Merrill Parties shall have no liability
to the Sleeve Obligors with respect to such portion of the Required
Collateralization Amount so applied or posted to any Counterparty or other
beneficiary and (ii) the right from time to time to require the Sleeve Obligors
to post such additional amounts to the extent that the Merrill Parties determine
that the amount of cash then posted is insufficient to exceed 115% of all
Current Exposure and other potential liabilities as of such time, all of which
may be applied by the Merrill Parties as provided in clause (i);
     (c) the right to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by any Merrill Party or any of their Affiliates to
or for the credit or the account of the Sleeve Obligors, against any amounts
owed by any Sleeve Obligor, including Credit Sleeve Obligations, whether such
obligations are direct or indirect, absolute or contingent, or matured or
unmatured;
     (d) the right of specific performance and injunctive relief to give effect
to the terms and conditions of the Transaction Documents, to the extent
permitted by applicable law, and in connection therewith the Parties acknowledge
that the monetary remedies provided to the Merrill Parties under the Transaction
Documents are insufficient to cover all damages that could be incurred by the
Merrill Parties in connection with such a Reliant Event of Default; and
     (e) any other rights and remedies available at law or in equity with
respect to breach of contract, subject to the provisions of Section 9.04.
          9.02. Remedies of NRG. If any Sleeve Provider Event of Default shall
have occurred and be continuing, NRG shall have each of the following rights and
remedies:
          (a) the right to cure or cure the effects of such Sleeve Provider
Event of Default; and
          (b) any other rights and remedies available at law or in equity with
respect to breach of contract, subject to the provisions of Section 9.04.

-42-



--------------------------------------------------------------------------------



 



          9.03. [Intentionally Deleted].
          9.04. Certain Limitations on Remedies. FOR BREACH OF ANY PROVISION OF
THIS AGREEMENT FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED,
SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE
REMEDY, THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH PROVISION
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. IF NO REMEDY
OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN, THE OBLIGOR’S LIABILITY
SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL
BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN
EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN PROVIDED, NO PARTY SHALL BE LIABLE
UNDER THIS AGREEMENT FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
INDIRECT DAMAGES, INCLUDING CONSEQUENTIAL LOST PROFITS OR OTHER CONSEQUENTIAL
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT OR OTHERWISE. IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID
HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT
OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS
INCONVENIENT, AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE
APPROXIMATION OF THE HARM OR LOSS.
          Section 10. Posted Collateral.
          (a) Obligation to Post and Maintain Collateral.
     (i) NRG shall on the Unwind Start Date (1) post (and shall maintain to the
extent required by clause (ii) below) cash and/or Acceptable Letters of Credit
in an aggregate amount at least equal to the Current Exposure; provided that at
no time shall the aggregate value of Acceptable Letters of Credit posted in
respect of Current Exposure exceed the Aggregate Merrill Threshold applicable at
such time, and (2) post (and shall maintain to the extent required by clause
(ii) below) cash or provide one or more Acceptable Letters of Credit having an
aggregate value at least equal to the Contingent Exposure; and provided,
further, that on the Unwind Start Date NRG may, at its election, post cash in
satisfaction of its obligations under this Section 10(a)(i) by applying to that
effect any or all cash collateral already held by the Sleeve Provider pursuant
to the terms of the Existing CSRA (including Section 6.11(c) thereof).
     (ii) In addition, from time to time after the Unwind Start Date, upon
demand by the Sleeve Provider or NRG, as applicable, on or promptly following
any Valuation Date,

-43-



--------------------------------------------------------------------------------



 



(A) if the Current Adjustment Amount for such Valuation Date is positive and
equals or exceeds the Minimum Transfer Amount, then NRG shall within one
Business Day of such demand post to the Merrill Parties additional cash and/or
Acceptable Letters of Credit in an aggregate amount at least equal to the
Current Adjustment Amount (rounded to the nearest $10,000); provided that if the
Current Adjustment Amount for such Valuation Date is negative and the absolute
value equals or exceeds the Minimum Transfer Amount, then, so long as no Reliant
Default or Reliant Event of Default has occurred and is continuing, the Merrill
Parties shall within one Business Day of such demand return to NRG in cash an
amount of Current Collateral equal to the absolute value of the Current
Adjustment Amount (rounded to the nearest $10,000); provided, further, that at
no time shall the aggregate value of Acceptable Letters of Credit posted in
respect of Current Exposure exceed the Aggregate Merrill Threshold applicable at
such time. For purposes hereof, the “Current Adjustment Amount” for any
Valuation Date will equal:
     (1) the Current Exposure for such Valuation Date
     minus
(2) the aggregate amount of Current Collateral then held by (or on behalf of)
the Merrill Parties as of such Valuation Date; and
(B) if the Contingent Adjustment Amount for such Valuation Date is positive and
equals or exceeds the Minimum Transfer Amount, then NRG shall within one
Business Day of such demand post to the Merrill Parties additional cash and/or
additional Acceptable Letters of Credit having an aggregate value at least equal
to the Contingent Adjustment Amount; provided that if the Contingent Adjustment
Amount for such Valuation Date is negative and the absolute value equals or
exceeds the Minimum Transfer Amount, then, so long as no Reliant Default or
Event of Default has occurred and is continuing, the Merrill Parties shall
within one Business Day of such demand return in cash to NRG Contingent Cash
Collateral in an amount equal to the absolute value of the Current Adjustment
Amount (rounded to the nearest $100,000); provided that to the extent Contingent
Cash Collateral is not available, NRG may request, and the Merrill Parties
hereby consent, to the reduction of the available face amount of one or more
Acceptable Letters of Credit by the value of the Current Adjustment Amount.
For purposes hereof, the “Contingent Adjustment Amount” for any Valuation Date
will equal:
(1) the Contingent Exposure for such Valuation Date
minus

-44-



--------------------------------------------------------------------------------



 



(2) the aggregate value of Contingent Collateral then held by (or on behalf of)
the Merrill Parties as of such Valuation Date.
          (iii) On or prior to January 29, 2010, to the extent the ML Guarantee
Provider has not been released and fully discharged from all liability under any
C&I Guarantee on such date, NRG shall post cash or provide one or more
Acceptable Letters of Credit having an aggregate value at least equal to the
Remaining C&I Exposure at such time.
          (b) Grant of Security Interest. Each of NRG and the Other Sleeve
Obligors, as the pledgor, hereby pledges to the Merrill Parties, as the secured
party, as security for the Credit Sleeve Obligations, and grants to the Merrill
Parties a first priority continuing security interest in, Lien on and right of
set-off against all Posted Collateral transferred to or received by (or on
behalf of) the Merrill Parties hereunder.
          (c) Representations Regarding Posted Collateral. NRG and each Other
Sleeve Obligor, as applicable, represents to the Merrill Parties (which
representations will be deemed to be repeated as of each date on which it
provides to the Merrill Parties any Posted Collateral) that:
     (i) it has the power to grant a security interest in and Lien on such
Posted Collateral and has taken all necessary actions to authorize the granting
of that Lien;
     (ii) it is the sole owner of or otherwise has the right to transfer to the
Merrill Parties all Posted Collateral hereunder, free and clear of any Lien,
encumbrance or other restrictions other than the security interest and Lien
granted under clause (b) above and the Lien described in Section 5.16;
     (iii) upon the transfer of any Posted Collateral to (or on behalf of) the
Merrill Parties under the terms of this Section 10, the Merrill Parties will
have a valid and perfected first priority Lien therein (subject to the Lien
described in Section 5.16); and
     (iv) the performance by it of its obligations under this Section 10 will
not result in the creation of any Lien on any Posted Collateral other than the
security interest and Lien granted under clause (b) above.
          (d) Eligibility to Hold Posted Collateral.
     (i) The Merrill Parties will be entitled to hold Posted Collateral;
provided, that at anytime upon the occurrence and during the continuance of an
ML Credit Event and/or a sleeve Provider Event of Default, then upon a demand
made by NRG, the Merrill Parties shall transfer within three Business Days of
such demand all Posted Collateral (free and clear of any and all Liens except
for the Liens of the Merrill Parties) held by them to an Acceptable Collateral
Agent; provided further that in all cases, the Merrill Parties shall have the
right to withdraw deposits held by any such collateral agent to apply or offset
such amounts against any Merrill Collateral required to be posted to any
Counterparty or other beneficiary of Merrill Collateral. The Merrill Parties
will cooperate in good faith with NRG and use commercially reasonably efforts to
promptly

-45-



--------------------------------------------------------------------------------



 



enter into a standby custody agreement and such other customary documentation as
may be necessary to establish a custody account with an Acceptable Collateral
Agent as contemplated by this clause (i).
     (ii) Except as provided in clause (i) above, the Merrill Parties will,
notwithstanding Section 9-207 of the New York Uniform Commercial Code, have the
right to (A) sell, pledge, rehypothecate, assign, invest, use, commingle or
otherwise dispose of, or otherwise use in its business any Posted Collateral it
holds, free from any claim or right of any nature whatsoever of the Sleeve
Obligors, including any equity or right of redemption by the Sleeve Obligors and
(B) register any Posted Collateral in the name of either Merrill Party, a
custodian or a nominee for either.
          (e) Merrill Parties’ Rights and Remedies. Following any Reliant Event
of Default and during the continuance thereof, the Merrill Parties may exercise
one or more of the following rights and remedies in respect of the Posted
Collateral:
     (i) all rights and remedies available to a secured party under applicable
law with respect to Posted Collateral held by the Merrill Parties;
     (ii) any other rights and remedies available to the Merrill Parties under
the terms of any Counterparty Document;
     (iii) the right to liquidate any Posted Collateral through one or more
public or private sales or other dispositions with such notice, if any, as may
be required under applicable law, free from any claim or right of any nature
whatsoever of NRG or any of its Subsidiaries, including any equity or right of
redemption by NRG and to apply the proceeds (or the cash equivalent thereof)
from the liquidation of the Posted Collateral to any amounts payable by the
Sleeve Obligors with respect to any Credit Sleeve Obligations, whether or not
contingent, in that order as the Merrill Parties may elect; or
     (iv) any other applicable right or remedy in respect of a Reliant Event of
Default provided in Section 9.01 hereof.
          (f) Further Assurances. Promptly following a demand made by any Party,
the other parties will execute, deliver, file and record any financing
statement, specific assignment or other document and take any other action that
may be necessary or desirable and reasonably requested by that party to create,
preserve, perfect or validate any security interest or lien granted under clause
(b) above, to enable such Party to exercise or enforce its rights under this
Agreement with respect to Posted Collateral or to effect or document a release
of a security interest on Posted Collateral, as applicable.
          (g) Further Protection. NRG will promptly give notice to the Merrill
Parties of, and defend against, any suit, action, proceeding or Lien that
involves Posted Collateral or that would reasonably be expected to materially
and adversely affect the Lien granted by it under clause (b) above.

-46-



--------------------------------------------------------------------------------



 



          (h) Interest on Posted Collateral. The Sleeve Provider hereby
unconditionally promises to pay to NRG, with respect to any Posted Collateral
which is cash, interest accruing at a rate per annum equal to the Federal Funds
Rate, for each day, on the Dollar amount of such collateral posted as cash held
by the Sleeve Provider on such day (which has not been theretofore applied or
used by the Merrill Parties to satisfy any Draw Reimbursement Obligation or any
other Credit Sleeve Obligation or otherwise returned to NRG). Such interest
shall be payable monthly in arrears within two Business Days following the last
day of each month and on the Credit Sleeve Termination Date.
          (i) Return of Posted Collateral on Credit Sleeve Termination Date.
Promptly following the occurrence of the Credit Sleeve Termination Date (or
concurrently therewith to the extent that the Sleeve Obligors have made
arrangements satisfactory to the Merrill Parties to cause the occurrence of the
Credit Sleeve Termination Date in accordance with Section 6.13 below) and the
date on which all other Credit Sleeve Obligations have been paid or satisfied in
full (other than indemnities and any similar obligations of the Sleeve Obligors
not then due and payable and that expressly survive termination of this
Agreement and the other Transaction Documents), the Merrill Parties shall return
all Posted Collateral, together with any accrued interest, to NRG which has not
been theretofore applied and will not be concurrently applied by the Merrill
Parties to satisfy any Draw Reimbursement Obligation or any other Credit Sleeve
Obligation or otherwise returned to NRG.
          (j) Acceptable Letters of Credit. Any Acceptable Letter of Credit
shall be subject to the following provisions:
     (i) Any Acceptable Letter of Credit shall be delivered by the Sleeve
Obligors to such address as the Merrill Parties shall specify and shall be
maintained for the benefit of the Merrill Parties or their designees. The Sleeve
Obligors or the issuer of the Acceptable Letter of Credit shall (1) renew or
cause the renewal of each outstanding Acceptable Letter of Credit on a timely
basis as provided in the relevant Acceptable Letter of Credit, (2) if the bank
that issued an outstanding Acceptable Letter of Credit has indicated its intent
not to renew such Acceptable Letter of Credit, provide a substitute Acceptable
Letter of Credit at least twenty Business Days prior to the expiration of the
outstanding Acceptable Letter of Credit, and (3) if a bank issuing an Acceptable
Letter of Credit shall fail to honor the Merrill Parties’ properly documented
request to draw on an outstanding Acceptable Letter of Credit, provide for the
benefit of the Merrill Parties a substitute Acceptable Letter of Credit that is
issued by a bank acceptable to the Merrill Parties within 3 Business Days after
such refusal.
     (ii) Upon the occurrence of a Letter of Credit Default, the Sleeve Obligors
agree to deliver to the Merrill Parties a substitute Acceptable Letter of Credit
on or before the second Business Day after the occurrence thereof (or on or
before the fifth Business Day after the occurrence thereof if only clause
(1) under the definition of Letter of Credit Default applies). “Letter of Credit
Default” shall mean with respect to an outstanding Acceptable Letter of Credit,
the occurrence of any of the following events: (1) the issuer of such Acceptable
Letter of Credit shall fail to maintain a Credit Rating of at least A by S&P and
A2 by Moody’s; (2) the issuer of the Acceptable Letter of Credit shall fail to

-47-



--------------------------------------------------------------------------------



 



comply with or perform its obligations under such Acceptable Letter of Credit if
such failure shall be continuing after the lapse of any applicable grace period;
(3) the issuer of such Acceptable Letter of Credit shall disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of such
Acceptable Letter of Credit; (4) such Acceptable Letter of Credit shall expire
or terminate, or shall fail or cease to be in full force and effect at any time
during the term of this Agreement; or (5) the issuer of such Acceptable Letter
of Credit institutes or consents to the institution of any proceeding under any
insolvency, bankruptcy, reorganization, receivership, liquidation, winding-up or
other debtor relief law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its respective property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the issuer of such Acceptable
Letter of Credit and the appointment continues undischarged or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding;
provided, however, that no Letter of Credit Default shall occur in any event
with respect to an Acceptable Letter of Credit after the time such Acceptable
Letter of Credit is required to be cancelled or returned to the Sleeve Obligors
in accordance with the terms of this Agreement.
     (iii) An Acceptable Letter of Credit shall provide that the Merrill Parties
may draw upon the Acceptable Letter of Credit in an amount that is equal to all
amounts that are due and owing from the Sleeve Obligors but have not been paid
to the Merrill Parties within the time allowed for such payments under this
Agreement. An Acceptable Letter of Credit shall provide that a drawing may be
made on the Acceptable Letter of Credit upon submission to the bank issuing the
Acceptable Letter of Credit of one or more certificates of the Merrill Parties
in accordance with the specific requirements of the Acceptable Letter of Credit.
Upon or at any time after the occurrence of a Reliant Event of Default, the
Merrill Parties may draw on the entire, undrawn portion of any outstanding
Acceptable Letter of Credit upon submission to the bank issuing such Acceptable
Letter of Credit of one or more certificates in accordance with the specific
requirements of the Acceptable Letter of Credit. Cash proceeds received from
drawing upon the Acceptable Letter of Credit shall be deemed Posted Collateral
and shall be applied against all amounts that are due and owing from the Sleeve
Obligors but have not been paid to the Merrill Parties within the time allowed
for such payments under this Agreement. Notwithstanding the Merrill Parties’
receipt of cash under the Acceptable Letter of Credit, the Sleeve Obligors shall
remain liable to the Merrill Parties for any failure to transfer sufficient
Posted Collateral to the Merrill Parties in accordance with the terms of this
Agreement. In addition, the Sleeve Obligors shall remain liable for any amounts
owing to the Merrill Parties and remaining unpaid after the application of the
amounts so drawn by the Merrill Parties.
     (k) BAC Guarantee. On the Unwind Start Date, the Merrill Parties shall
cause the ML Parent Guarantor to issue the BAC Guarantee in respect of the
obligations of the Merrill Parties to return Posted Collateral in accordance
with the terms of this Section 10.

-48-



--------------------------------------------------------------------------------



 



          Section 11. Reimbursement Guaranty by Other Reliant Retail Parties
          11.01. Reimbursement Guaranty of the Obligations. Subject to the
provisions of Section 11.02, the Reimbursement Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to the Merrill Parties (i) the
due and punctual payment in full of all Reimbursement Obligations and all other
amounts payable by NRG to the Merrill Parties under the Transaction Documents
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. Section 362(a)) and (ii) the
performance of all other obligations of NRG hereunder (collectively, the
“Guaranteed Obligations”).
          11.02. Payment by Guarantors. The Reimbursement Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Merrill Party may have at law or in
equity against any Reimbursement Guarantor by virtue hereof, that upon the
failure of NRG to pay any of the Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. Section 362(a)), the Reimbursement Guarantors
will upon demand pay, or cause to be paid, in accordance with the terms of this
Agreement, to the Merrill Parties, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for NRG’s becoming the subject of a case under the Bankruptcy Code, would
have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against NRG for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to the Merrill Parties as aforesaid.
          11.03. Liability of Reimbursement Guarantors Absolute. Each
Reimbursement Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations. In furtherance
of the foregoing and without limiting the generality thereof, each Reimbursement
Guarantor agrees as follows:
     (a)  this Reimbursement Guaranty is a guaranty of payment when due and not
of collectability. This Reimbursement Guaranty is a primary obligation of each
Reimbursement Guarantor and not merely a contract of surety;
     (b)  the obligations of each Reimbursement Guarantor hereunder are
independent of the obligations of NRG and the obligations of any other guarantor
(including any other Reimbursement Guarantor) of the obligations of NRG, and a
separate action or actions may be brought and prosecuted against such
Reimbursement Guarantor whether or not any action is brought against NRG or any
of such other guarantors and whether or not NRG is joined in any such action or
actions;

-49-



--------------------------------------------------------------------------------



 



     (c)  payment by any Reimbursement Guarantor of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Reimbursement Guarantor’s liability for any portion of the Guaranteed
Obligations which has not been paid; and without limiting the generality of the
foregoing, if the Merrill Parties is awarded a judgment in any suit brought to
enforce any Reimbursement Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Reimbursement Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Reimbursement Guarantor, limit, affect,
modify or abridge any other Reimbursement Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
     (d)  any Merrill Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Reimbursement Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Reimbursement Guarantor) with
respect to the Guaranteed Obligations; (v) enforce and apply any security now or
hereafter held by or for the benefit of such Merrill Party in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Merrill Party may have against any
such security, in each case as such Merrill Party in its discretion may
determine consistent herewith or any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Reimbursement
Guarantor against NRG or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Transaction Documents;
and
     (e)  this Reimbursement Guaranty and the obligations of the Reimbursement
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Reimbursement Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right,

-50-



--------------------------------------------------------------------------------



 



power or remedy (whether arising under the Transaction Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Transaction Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Transaction
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) any Merrill
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of NRG or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (v) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; and (vi) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Reimbursement Guarantor as an
obligor in respect of the Guaranteed Obligations.
          11.04. Waivers by Reimbursement Guarantors. Each Reimbursement
Guarantor hereby waives, for the benefit of the Merrill Parties: (a) any right
to require any Merrill Party, as a condition of payment or performance by such
Reimbursement Guarantor, to (i) proceed against NRG, any other guarantor
(including any other Reimbursement Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from NRG,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Posted Collateral or credit on the books of any
Merrill Party in favor of NRG or any other Person, or (iv) pursue any other
remedy in the power of any Merrill Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability of NRG or any
other Reimbursement Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof, to the extent the same
may be waived, (ii) the benefit of any statute of limitations affecting such
Reimbursement Guarantor’s liability hereunder or the enforcement hereof, and
(iii) promptness, diligence and any requirement that any Merrill Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (e) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to NRG and notices of any of the matters referred to in
Section 11.04; and (f) any other defenses or benefits that may be derived from
or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
          11.05. [Intentionally Deleted].

-51-



--------------------------------------------------------------------------------



 



          11.06. [Intentionally Deleted].
          11.07. Continuing Reimbursement Guaranty. This Reimbursement Guaranty
is a continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been paid in full (subject to reinstatement as provided
in Section 11.10(b) below). Each Reimbursement Guarantor hereby irrevocably
waives any right to revoke this Reimbursement Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
          11.08. Authority of Reimbursement Guarantors or NRG. It is not
necessary for any Merrill Party to inquire into the capacity or powers of any
Reimbursement Guarantor or NRG or the officers, directors or any agents acting
or purporting to act on behalf of any of them.
          11.09. Financial Condition of NRG. Any Reimbursement Guaranty may be
made to NRG or continued from time to time, without notice to or authorization
from any Reimbursement Guarantor regardless of the financial or other condition
of NRG at the time of any such grant or continuation. No Merrill Party shall
have any obligation to disclose or discuss with any Reimbursement Guarantor its
assessment, or any Reimbursement Guarantor’s assessment, of the financial
condition of NRG. Each Reimbursement Guarantor has adequate means to obtain
information from NRG on a continuing basis concerning the financial condition of
NRG and its ability to perform its obligations under the Transaction Documents,
and each Reimbursement Guarantor assumes the responsibility for being and
keeping informed of the financial condition of NRG and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Reimbursement Guarantor hereby waives and relinquishes any duty on the part of
any Merrill Party to disclose any matter, fact or thing relating to the
business, operations or conditions of NRG now known or hereafter known by any
Merrill Party.
          11.10. Bankruptcy, etc.
          (a) Each Reimbursement Guarantor acknowledges and agrees that any
interest on any portion of the Guaranteed Obligations which accrues after the
commencement of any bankruptcy, reorganization or insolvency case or proceeding
(or, if interest on any portion of the Guaranteed Obligations ceases to accrue
by operation of law by reason of the commencement of such case or proceeding,
such interest as would have accrued on such portion of the Guaranteed
Obligations if such case or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of Reimbursement
Guarantors and Merrill Parties that the Guaranteed Obligations which are
guaranteed by Reimbursement Guarantors pursuant hereto should be determined
without regard to any rule of law or order which may relieve NRG of any portion
of such Guaranteed Obligations. Reimbursement Guarantors will permit any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Merrill Parties, or allow the claim of
the Merrill Parties in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.
          (b) In the event that all or any portion of the Guaranteed Obligations
are paid by NRG or a Reimbursement Guarantor, the obligations of Reimbursement
Guarantors hereunder

-52-



--------------------------------------------------------------------------------



 



shall continue and remain full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Merrill Party as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.
          Section 12. Miscellaneous.
          12.01. Notices. All notices and other communications provided for
herein shall be in writing, including telecopy and electronic mail, and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or other means of electronic transmission
approved in advance by the recipient party, as follows:
(a) if to NRG or any Other Sleeve Obligor:
NRG ENERGY, INC.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: Treasurer, Chief Financial Officer and General Counsel
Telecopy No.: (609) 524-4501
(b) if to the Sleeve Provider:
MERRILL LYNCH COMMODITIES, INC.
20 East Greenway Plaza
Suite 700
Houston, Texas 77046
Attention: Legal Department
Telephone No.: (713) 544-5263
Telecopy No.: (713) 544-5551
E-Mail: reliantsleeve_notices@ml.com
(c) if to the ML Guarantee Provider:
MERRILL LYNCH & CO., INC.
Merrill Lynch & Co., Inc.
4 World Financial Center, 22nd Floor
New York, NY 10281
Attention: Treasurer
Fax: (212) 449-2766
E-Mail: reliantsleeve_notices@ml.com
With a copy (which shall not constitute notice) to:
Merrill Lynch & Co., Inc.
222 Broadway, 17th Floor
New York, NY 10038
Attention: Corporate Secretary

-53-



--------------------------------------------------------------------------------



 



Any Party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other Party hereto.
All notices and other communications given to any Party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.
          12.02. Confidentiality; Limitation on Use of Information. (a) Any
information made available by the Sleeve Obligors, any Subsidiary of any of the
foregoing, any Merrill Party or any Affiliate thereof with respect to this
Agreement is confidential and shall not be discussed with or disclosed to any
third party, except for such information (i) as may become generally available
to the public other than as a result of a violation of this Agreement, (ii) as
may be required or appropriate in response to any summons, subpoena, or
otherwise in connection with any litigation or to comply with any applicable
law, order, regulation, or ruling or to the extent requested by any regulatory
authority, (iii) which becomes available to the Sleeve Obligors, any Subsidiary
of any of the foregoing, any Merrill Party or any Affiliate thereof on a
non-confidential basis from a source other than the other Party, (iv) as may be
furnished to any person or entity (including that Person’s auditors, attorneys,
advisors, or financial institutions) with which such Person has a written
agreement or which are otherwise required to keep the information that is
disclosed in confidence, or (v) relating to the U.S. Federal income tax
treatment and tax structure of the transactions contemplated by this Agreement,
including all relevant materials relating to such tax treatment and tax
structure (except where confidentiality is reasonably necessary to comply with
the securities laws). Notwithstanding the foregoing, the existence and terms of
the ML Guarantees shall not be considered confidential information.
          (b) In connection with the foregoing provisions of this Section 12.02,
(A) the Parties recognize that the Parties are both engaged in wholesale trading
activities in the gas and electricity markets that may from time to time be
adverse, (B) the possession by the Merrill Parties of the confidential
information of the Sleeve Obligors, or the possession by the Sleeve Obligors of
the confidential information of the Merrill Parties, in compliance with the
foregoing does not constitute a reason for one Party to limit the ability of the
other Party to engage in such adverse trading activities, and (C) the Parties
may in compliance with the foregoing and for the purposes of the Transaction
Documents discuss the confidential information of the other Parties internally.
          12.03. Reliant Employees. During the Scheduled Term, the Merrill
Parties shall not solicit or otherwise induce any director, officer or key
employee of the Sleeve Obligors, or any officer or key employee of NRG or its
Subsidiaries that is actively involved in the negotiation or administration of
this Agreement to leave the employ of the Sleeve Obligors, NRG or its
Subsidiaries; provided that this prohibition shall not apply to (i) directors,
officers or key employees of the Sleeve Obligors or officers or key employees of
NRG or its Subsidiaries who are not full time employees or who are not actively
involved with the Merrill Parties in negotiating on or administering this
Agreement or (ii) officers, directors or key employees of the Sleeve Obligors,
NRG or its Subsidiaries who respond to general solicitations or who otherwise
independently seek employment without inducement by any Merrill Party.
          12.04. [Intentionally Deleted].

-54-



--------------------------------------------------------------------------------



 



          12.05. Waiver. No failure on the part of any Party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.
          12.06. Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement or in any other Transaction Document
between or among any of the Merrill Parties, on one hand, and any of the Sleeve
Obligors, on the other hand, may be modified or supplemented only by an
instrument in writing signed by the applicable Parties thereto.
          12.07. Expenses, Etc.
          (a) REPS (and, from and after the Unwind Start Date, NRG) agrees to
pay or reimburse the Sleeve Provider for:  (A) all reasonable and documented
out-of-pocket costs and expenses of the Sleeve Provider (including the
reasonable fees and expenses of legal counsel and of any other third-party
advisors or consultants) in connection with the execution or delivery of this
Agreement or any other Transaction Document or any agreement or instrument
contemplated hereby or thereby, the performance by the Parties hereto and
thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby, including, any such costs
and expenses incurred in connection with (1) any waiver, modification or
amendment of this Agreement or any other Transaction Document, whether or not
consummated, (2) any Default by the Sleeve Obligors and any enforcement or
collection proceedings resulting therefrom, including all manner of
participation in or other involvement with (i) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (ii) judicial
or regulatory proceedings and (iii) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (3) the enforcement of this
Section 12.07; and (B) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Transaction Documents or any other
document referred to herein or therein and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any other document referred to herein.
          (b) REPS (and, from and after the Unwind Start Date, NRG) agrees to
reimburse the Merrill Parties for any amounts paid by the Merrill Parties to
cure defaults by NRG or any Other Sleeve Obligor under any Transaction Document
or any other document, contract or agreement to which NRG or such Other Sleeve
Obligor is a party (the amounts referred to in this clause (b) being herein
collectively referred to as the “Deferred Cure Reimbursement Obligations”).
Deferred Cure Reimbursement Obligations may be prepaid but shall mature and be
payable on January 29, 2010.

-55-



--------------------------------------------------------------------------------



 



          (c) REPS (and, from and after the Unwind Start Date, NRG) shall
indemnify each Merrill Party and each related Party of the Merrill Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all actual losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of any of the transactions contemplated hereby, (ii) the provision of any ML
Guarantee or other Merrill Collateral or use thereof, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by NRG or any of its Subsidiaries, or any liability under any
Environmental Law related in any way to NRG or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence or willful misconduct of
such Indemnitee, (B) any breach by such Indemnitee of its obligations hereunder,
or (C) claims by one Indemnitee against another Indemnitee not relating to a
breach of this Agreement by any Sleeve Obligor.
          12.08. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. There shall be no third party beneficiaries of this
Agreement
          12.09. Assignments. Neither the Sleeve Obligors nor the Merrill
Parties may assign any of their rights or obligations hereunder without the
prior written consent of the other Parties hereto.
          12.10. Survival. The obligations of NRG under Section 3.05,
Section 11.07, Section 12.07 and any other provision that expressly provides for
survival after termination shall survive the Credit Sleeve Termination Date.
          12.11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the Parties hereto may execute this Agreement by signing
any such counterpart.
          12.12. Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
          (b) Submission to Jurisdiction. The Parties hereby submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of the Supreme Court of the State of New York sitting
in New York County (including its Appellate Division), and of any other
appellate court in the State of New York (the “New York Courts”),

-56-



--------------------------------------------------------------------------------



 



for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. Notwithstanding the
nonexclusive submission above:
          (A) With respect to any proceeding initiated by or on behalf of any
Sleeve Obligor arising out of or relating to this Agreement or the transactions
contemplated hereby, the Sleeve Obligors agree to bring such proceeding
exclusively in the United States District Court for the Southern District of New
York or if such court does not have subject matter jurisdiction in any of the
other New York Courts located in New York, New York, and in such case EACH PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING;
          (B) With respect to any proceeding initiated by or on behalf of any
Merrill Party arising out of or relating to this Agreement or the transactions
contemplated hereby, which the Merrill Parties elect to bring in the United
States District Court for the Southern District of New York or if such court
does not have subject matter jurisdiction in any of the other New York Courts
located in New York, New York, EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY SUCH LEGAL PROCEEDING; and
          (C) With respect to any proceeding initiated by or on behalf of any
Merrill Party arising out of or relating to this Agreement or the transactions
contemplated hereby, which the Merrill Parties elect to bring in the United
States District Court for the Southern District of Texas (Houston Division) or
if such court does not have subject matter jurisdiction in any of the other
Texas Courts located in Houston, Texas, the Sleeve Obligors expressly reserve
their rights to trial by jury.
          (c) Waiver of Venue. Each Party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.
          (d) Service of Process. Each Party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 12.01. Nothing in this Agreement will affect the right of any Party to
this Agreement to serve process in any other manner permitted by law.
          12.13. Certain Dispute Resolution Procedures. If a Party (a “Disputing
Party”) disputes any Market Information forming a component used in a
calculation under Sections 2.02, then (i) the Disputing Party will notify the
other Party not later than the close of business on the Business Day following
the date that Disputing Party received the other Party’s calculation and such
Disputing Party will also provide its calculation of such amount and the
applicable Market Information used to make such calculation, (ii) the Parties
will in good faith consult with each other in an attempt to resolve the dispute
and (iii) if the Parties fail to resolve the dispute by the third (3rd) Business
Day following the date the notice of dispute was delivered, then the Calculation
Agent will recalculate the applicable calculation by: (A) utilizing any

-57-



--------------------------------------------------------------------------------



 



Market Information that the Parties have agreed are not in dispute; and (B)
calculating the component that is in dispute by seeking four actual quotations
at mid market from reference market makers, and taking the arithmetic average of
those obtained; provided that if such number of quotations are not available for
a particular component, then fewer than such number of quotations may be used
for such component; and if no quotations are available for a particular
component, then the Calculation Agent shall use its own calculations for that
component. Following a recalculation pursuant to this Section, the Calculation
Agent will notify the Parties of the recalculation of such amount not later than
12:00 noon CPT on the fifth Business Day following the date of the notice of
dispute was delivered, and the same shall be binding for the purposes of this
Agreement. The “Calculation Agent” shall be a third party agreed to by both NRG
and the Sleeve Provider from the list of third parties in Schedule 12.13;
provided that if the Parties are unable to promptly agree on such third party,
then the next third party listed on such Schedule who has not yet served as
Calculation Agent shall be the Calculation Agent for such dispute.
          12.14. Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
          12.15. Limitation on Interest. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Reimbursement
Obligation, together with all fees, charges and other amounts which are treated
as interest on such Reimbursement Obligation under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Sleeve
Provider in accordance with applicable law, the rate of interest payable in
respect of such Reimbursement Obligations hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Reimbursement Obligation but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Sleeve Provider in respect of other Reimbursement Obligations or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by the Sleeve Provider.
          12.16. Integration. This Agreement and the other Transaction Documents
constitute the entire contract among the Parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
          12.17. Conditions to Amendment and Restatement. The Existing CSRA
shall be amended and restated hereby as of the Unwind Start Date; provided that
each of the following conditions has been satisfied or waived by the Merrill
Parties on or prior to October 5, 2009 (which may occur concurrently with the
effectiveness of such amendment and restatement):
     (a) All Merrill Collateral shall have been returned to the Merrill Parties,
including all ML Guarantees, and the Merrill Parties shall have been legally
discharged,

-58-



--------------------------------------------------------------------------------



 



in each case, in a manner reasonably satisfactory to the Merrill Parties, from
all other obligations under the Existing CSRA (including all obligations to post
any collateral or provide credit support to any Governmental Authority or under
any Power and Hedging Contract or any other agreement for the benefit of the
Sleeve Obligors, but excluding indemnities and other contingent obligations not
then due and payable), except for the Merrill Parties’ obligations in respect of
the Post-Unwind Start Date Obligations. Without limiting the generality of the
foregoing, each of the actions set forth in Section 12.18(a) and on
Schedule 12.17(a) shall have been duly taken on the Unwind Start Date.
     (b) The Sleeve Obligors shall have, no later than one Business Day prior to
the Unwind Start Date, formally notified each TDSP that is the beneficiary of
any ML Collateral that the Sleeve Obligors desire for such TDSP to release all
ML Collateral, and to discharge all future obligations of the Merrill Parties to
provide or post any future collateral or ML Guarantee, in exchange for alternate
collateral or other arrangements to be negotiated between the Sleeve Obligors
and such TDSP.
     (c) Since May 1, 2009, there shall have not have occurred any event or
circumstance, either individually or in the aggregate that has had or could
reasonably be expected to have a Material Adverse Effect.
     (d) The Merrill Parties shall have received a favorable written opinion of
Kirkland & Ellis LLP, counsel for NRG and the Other Sleeve Obligors (or from
such other counsel, which may be in-house counsel, as is reasonably acceptable
to the Merrill Parties), as to the enforceability of this Agreement effective as
of the Unwind Start Date, the validity and perfection of the liens created by
Section 10, the absence of any violation of federal and New York law and absence
of conflict with the organization documents and any material Contractual
Obligations of the Sleeve Obligors (provided that, other than with respect to
the NRG Credit Agreement, the Senior Note Documents and the Preferred Equity, or
any refinancing in effect at the relevant time, such opinion as to absence of
conflicts with other Contractual Obligations may be from in-house counsel to
NRG), in each case, in connection with the execution, delivery and performance
by the Sleeve Obligors of this Agreement, and covering such other matters
relating to the Sleeve Obligors, this Agreement or the transactions contemplated
hereby as the Merrill Parties or their counsel shall reasonably request.
     (e) The Loans and all other Obligations under Working Capital Facility
shall be repaid and satisfied in full and the Working Capital Facility shall be
terminated (other than indemnities and any similar obligations of the Sleeve
Obligors not then due and payable and that expressly survive termination of this
Agreement and the other Transaction Documents).
     (f) The Merrill Parties shall have received all reasonable fees and
expenses that are due hereunder, including payment of the following: (i) the
invoice of the Merrill Parties dated as of September 30, 2009 and (ii) the
invoice of Milbank, Tweed, Hadley & McCloy LLP dated September 30, 2009.

-59-



--------------------------------------------------------------------------------



 



     (g) The Merrill Parties shall have received a certificate, dated the Unwind
Start Date, of a Responsible Officer of NRG, to the effect that:
     (1) the representations and warranties of the Sleeve Obligors made in this
Agreement are true and correct in all material respects on and as of the Unwind
Start Date, and
     (2) no Reliant Default or Reliant Event of Default has occurred and is
continuing as of the Unwind Start Date.
          12.18. Additional Unwind Start Date Actions.
          (a) ICE Block of Exchange Traded Contracts. With respect to each
Exchange Traded Contract and each corresponding Mirror OTC Contract that is held
by the Sleeve Obligors and the Merrill Parties on the Unwind Start Date, the
Sleeve Obligors will, or will cause an Affiliate to, (i) enter into a
transaction on ICE or NYMEX, as applicable, to transfer the Sleeve Provider’s
position in such Exchange Traded Contract to such Sleeve Obligor or such
Affiliate and (ii) close-out each related Mirror OTC Contract (which may be
through novation of the Sleeve Provider’s position under such Mirror OTC
Contract to such Affiliate), in each case, at no cost or expense to the Merrill
Parties. Concurrently with the completion of the foregoing transfers and
novations, the Merrill Parties shall be legally discharged from all obligations
under such transactions, the Merrill Parties shall have received the return of
all variation margin and all other ML Collateral posted in connection therewith,
and all related ML Guarantees shall be terminated.
          (b) Terminated Agreements. Effective upon the satisfaction of each of
the conditions precedent set forth in Section 12.17(a), each of the Parties that
is a party thereto hereby terminates, and each other Party hereby consents to
the termination of, each agreement listed on Schedule 12.18(b) (the “Terminated
Agreements”), provided that (i) each Party shall remain liable for its
obligations incurred under each Terminated Agreement relating to any period
prior to the Unwind Start Date that have not been discharged and (ii) all
provisions which by their express terms survive expiration or termination of any
Terminated Agreement shall continue in full force and effect.
          (c) Release of Collateral Under Existing Security Documents. The
Merrill Parties hereby agree that, effective upon each of the conditions
precedent set forth in Section 12.17(a), the Merrill Parties shall and/or shall
direct the Collateral Trustee to release all of the Collateral (as defined in
the Existing Security Documents), in each case, other than any Posted Collateral
to be retained by the Merrill Parties hereunder, and the Sleeve Provider shall
release all Class B limited liability company interests in RERH Holdings held by
the Sleeve Provider. In connection with the foregoing, the Merrill Parties shall
timely execute and deliver, provide, return or otherwise make available or
direct the execution and delivery, provision, return or otherwise making
available of all filings, recordings, notices, and other related documents and
agreements, including releases and notices, directions and other communications
to the Collateral Trustee, reasonably required to implement the foregoing in
accordance with the terms of the foregoing.

-60-



--------------------------------------------------------------------------------



 



          12.19. Existing CSRA Provisions. Until the Unwind Start Date, the
Parties agree that the Existing CSRA and all rights and remedies of the Parties
thereunder shall remain in full force and effect; provided, that the Parties
agree that from the Signing Date until the Unwind Start Date, notwithstanding
any contrary provision in the Existing CSRA or this Agreement:
     (a) the transactions contemplated by that certain Framework Agreement dated
as of the date hereof between REPS and MLCI (the “Framework Agreement”) and by
any other agreement listed on Schedule 12.17(a) may be consummated;
     (b) the Merrill Parties will not be required to report Exposure and Risk
Limits on October 1, 2009;
     (c) any transactions entered into after the Signing Date between REPS and
NRG shall be entered into under the Energy Management Services Agreement, dated
October 1, 2009, between REPS and NRG Power Marketing LLC;
     (d) the Sleeve Obligors will not be required to transfer data to the
Merrill Parties pursuant to Schedule 1.01(c) of the Existing CSRA (but instead
will transfer information required by new Schedule 1.01(c) of this Agreement;
and
     (e) the Sleeve Obligors will not be required to remain in compliance with
Section 2.02(b) (or Exhibit B) of the Existing CSRA relating to limitations with
respect to Accepted Counterparties (as defined in the Existing CSRA) or
Section 7.17 of the Existing CSRA.
          12.20. Public Disclosures. NRG agrees that neither it nor its
Affiliates will at any time issue any press release or other public disclosure,
including any prospectus, proxy statement or other materials filed with any
Governmental Authority using the name of the Sleeve Provider, the ML Guarantee
Provider or any of their Affiliates or referring to this Agreement, the
transactions or any of the agreements contained herein or contemplated hereby or
any discussions relating to any of the foregoing, without at least one full
Business Day (or such shorter period as may be practicable in the circumstances)
prior notice to the Merrill Parties and the prior written consent of the Sleeve
Provider (such consent not to be unreasonably withheld, delayed or conditioned).
[signatures follow]

-61-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed and delivered as of the day and year first above written.

            NRG ENERGY, INC.
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President and Treasurer     

Signature Page to Credit Sleeve and Reimbursement Agreement

 



--------------------------------------------------------------------------------



 



            MERRILL PARTIES

MERRILL LYNCH COMMODITIES, INC.,
      as Sleeve Provider
      By:   /s/ Dennis Albrecht         Name:   Dennis Albrecht        Title:  
Managing Director        MERRILL LYNCH & CO., INC.,
      as ML Guarantee Provider
      By:   /s/ Marlene Debel         Name:   Marlene Debel        Title:  
Assistant Treasurer        Accepted and agreed, for the purposes of
Section 12.17.

MERRILL LYNCH CAPITAL CORPORATION,
      as Working Capital Facility Provider
      By:   /s/ Barry Price         Name:   Barry Price        Title:   Vice
President     

Signature Page to Credit Sleeve and Reimbursement Agreement

 



--------------------------------------------------------------------------------



 



            OTHER SLEEVE OBLIGORS

RELIANT ENERGY POWER SUPPLY, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President and Treasurer        RERH HOLDINGS, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        RELIANT ENERGY RETAIL HOLDINGS, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        RELIANT ENERGY RETAIL SERVICES, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        RE RETAIL RECEIVABLES, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President     

Signature Page to Credit Sleeve and Reimbursement Agreement

 